 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
by and between
 
JPMORGAN CHASE BANK, N.A.
a national banking association
 
as Lender
 
and
 
FRANKLIN COVEY CO.
a Utah corporation
 
as Borrower
 
Dated as of March 14, 2011



 
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 


AMENDED AND RESTATED CREDIT AGREEMENT
1
RECITALS
1
DEFINITIONS
2
 
1.1
Definitions
2
 
1.2
Interpretation
10
 
1.3
Accounting Terms
10
 
1.4
Actions by Lender
11
 
1.5
Knowledge of Borrower
11
THE LOAN
11
 
2.1
Agreement to Lend and Borrow
11
 
2.2
Procedures for Advances
12
 
2.3
Conditions Precedent to Advances
13
 
2.4
Evidence of Indebtedness
13
 
2.5
Interest
13
 
2.6
Payment of Principal and Interest; Application of Payments
15
 
2.7
Manner and Time of Payment
16
 
2.8
Illegality
16
 
2.9
Additional Costs
16
 
2.10
Bank Records
17
 
2.11
Guaranty
17
 
2.12
Security
17
 
2.13
Fees and Expenses
17
LETTERS OF CREDIT
18
 
3.1
Issuance of Letters of Credit
18
 
3.2
Reimbursement Obligations
19
 
3.3
Obligations Absolute
19
 
3.4
Assumption of Risk and Liability
20
LOAN CLOSING; INITIAL ADVANCE
20
 
4.1
Conditions Precedent
20
REPRESENTATIONS AND WARRANTIES
22
 
5.1
Consideration
22
 
5.2
Organization, Powers, Good Standing and Subsidiaries
22
 
5.3
Authorization of Loan Documents
22
 
5.4
No Material Defaults
23
 
5.5
Litigation; Adverse Facts
23
 
5.6
Title to Properties; Liens
23
 
5.7
Disclosure
24
 
5.8
Payment of Taxes
24
 
5.9
Securities Activities
24
 
5.10
Government Regulations
24
 
5.11
Rights to Property Agreements, Permits, and Licenses
24
 
5.12
Compliance with Laws
24
 
5.13
Financial Condition
25
 
5.14
Personal Property
25
 
5.15
Other Loan Documents
25
 
5.16
Contracts; Labor Matters
25
 
5.17
ERISA
25
 
5.18
Pension and Welfare Plans
25
 
5.19
Occupational Safety and Health Matters
26
COVENANTS OF BORROWER
26


 
i

--------------------------------------------------------------------------------

 




 
6.1
Consideration
26
 
6.2
No Encumbrances
26
 
6.3
Compliance with Laws
26
 
6.4
Lender Inspections
26
 
6.5
Intentionally Omitted
26
 
6.6
Ownership of Collateral
26
 
6.7
Information and Statements
27
 
6.8
Financial Covenants
27
 
6.9
Representations and Warranties
28
 
6.10
Trade Names
28
 
6.11
Intentionally Omitted
28
 
6.12
Notice of Litigation, Material Adverse Change or Event of Default
28
 
6.13
Intentionally Omitted
28
 
6.14
Maintenance of Business
28
 
6.15
Material Agreements
28
 
6.16
Right of Entry
28
 
6.17
Transfer of Assets
28
 
6.18
Dividends and Other Distributions
29
 
6.19
Change of Control
29
 
6.20
Loans, Investments, Guaranties, Subordinations
29
 
6.21
Acquisition of All or Substantially All Assets
29
 
6.22
Government Regulation
29
 
6.23
Intentionally Omitted
29
 
6.24
Intentionally Omitted.
30
 
6.25
Additional Guarantors
30
EVENTS OF DEFAULT AND REMEDIES
30
 
7.1
Events of Default
30
 
7.2
Remedies
30
MISCELLANEOUS
   
31
 
8.1
Assignment
32
 
8.2
Notices
32
 
8.3
Intentionally Omitted
32
 
8.4
Inconsistencies with the Loan Documents
32
 
8.5
No Waiver
33
 
8.6
Lender Approval of Instruments and Parties
33
 
8.7
Lender Determination of Facts
33
 
8.8
Incorporation of Preamble, Recitals and Exhibits
33
 
8.9
Payment of Expenses
33
 
8.10
Disclaimer by Lender
33
 
8.11
Indemnification
34
 
8.12
Titles and Headings
34
 
8.13
Number and Gender
34
 
8.14
Brokers
34
 
8.15
Change, Discharge, Termination, or Waiver
34
 
8.16
Choice of Law
34
 
8.17
Disbursements in Excess of Loan Amount
34
 
8.18
Participations; Assignments
35
 
8.19
Counterparts
35
 
8.20
Time is of the Essence
35
 
8.21
Attorneys’ Fees
35
 
8.22
Jury Waiver
35
 
8.23
Waiver of Special Damages
35
 
8.24
MISCELLANEOUS WAIVERS
35


 
ii

--------------------------------------------------------------------------------

 




 
8.25
Integration
36
 
8.26
Binding Effect
36
 
8.27
Survival
36
 
8.28
Exchange of Information
36
 
8.29
Regulation FD
36
 
8.30
No Claims, etc.; Release
37
 
8.31
USA PATRIOT ACT NOTIFICATION
37
 
8.32
Exhibits and Schedules
37
COLLATERAL RELEASES
37
 
9.1
Full Release
37
EXHIBIT A
39
COVENANT COMPLIANCE CERTIFICATE
40
SCHEDULE 1
41
EXHIBIT B
42
SCHEDULE 1
44
SCHEDULE 5.2(d)
46
SCHEDULE 5.5
47
SCHEDULE 5.6
48




 
iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of March 14, 2011, by and
between FRANKLIN COVEY CO., a Utah corporation (“Borrower”), whose address is
2200 West Parkway Blvd., Salt Lake City, Utah 84119, and JPMORGAN CHASE BANK,
N.A., a national banking association (“Lender”), whose mailing address is 201
South Main Street, Suite 300, Salt Lake City, Utah 84111.
 
RECITALS:
 
A. Lender has previously extended to Borrower a revolving line of credit loan
(the “Revolving Loan”) pursuant to a Revolving Line of Credit Agreement dated as
of March 14, 2007 (as amended and modified from time to time, the “Original Loan
Agreement”), and evidenced by a Secured Promissory Note dated March 14, 2007 (as
amended and modified from time to time, the “Revolving Loan Note”).  As of the
date hereof, the maximum principal amount of the Revolving Loan is TEN MILLION
AND NO/100 DOLLARS ($10,000,000.00). 
 
B. Repayment of the Revolving Loan is guaranteed pursuant to the terms of a
Repayment Guaranty dated as of March 14, 2007 (as amended and modified from time
to time, the “Guaranty”), executed by FRANKLIN DEVELOPMENT CORPORATION, a Utah
corporation (“Development”), FRANKLIN COVEY TRAVEL, INC., a Utah corporation
(“Travel”), and FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation (“Client
Sales”) (individually and collectively, as the context requires, and jointly and
severally, “Guarantor”), in favor of Lender.
 
C. The Revolving Loan is secured by, among other things, (i) a Security
Agreement dated as of March 14, 2007 (as amended and modified from time to time,
the “Security Agreement”), executed by Borrower and Guarantor, as “debtor,” in
favor of JPMORGAN CHASE BANK, N.A., a national banking association, not in its
individual capacity, but solely as collateral agent (in such capacity, the
“Collateral Agent”) for Lender; (ii) a Pledge and Security Agreement dated as of
March 14, 2007 (as amended and modified from time to time, the “Stock Pledge
Agreement”), executed by Borrower, as “pledgor,” in favor of Collateral Agent;
and (iii) an Account Control Agreement dated as of March 14, 2007 (as amended
and modified from time to time, the “Account Control Agreement”), executed by
Borrower and Guarantor, as “debtor,” Collateral Agent, as “creditor,” and Zions
First National Bank, a national banking association, as “bank” (collectively,
the “Security Documents”).
 
D. Borrower desires to obtain a term loan from Lender in the original principal
amount of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00) (the “Term Loan” and,
together with the Revolving Loan, individually and collectively, as the context
requires, the “Loan”), which shall be evidenced by a Secured Promissory Note of
even date herewith (as amended and modified from time to time, the “Term Loan
Note” and, together with the Revolving Loan Note, individually and collectively,
as the context requires, the “Note”) and secured by, among other things, the
Security Documents.
 
E. Subject to the terms and conditions contained herein, Borrower and Lender now
desire to enter into this Amended and Restated Credit Agreement (as amended or
modified from time to time, this “Agreement”) to amend and restate the Original
Loan Agreement and the other Loan Documents identified herein to: (i) provide
the Term Loan on the terms set forth in the Loan Documents, including, without
limitation, this Agreement and the Term Loan Note; (ii) extend the maturity date
of the Revolving Loan from March 14, 2011 to March 14, 2012; (iii) modify the
method by which the interest rate applicable under the Loan Documents will be
calculated; and (iv) make such other modifications as are set forth herein and
in such amended and restated Loan Documents.
 

 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the parties agree as follows:
 
ARTICLE 1
 


 
DEFINITIONS
 
1.1 Definitions.  As used herein, the following terms shall have the meanings
set forth below:
 
“Account Control Agreement” shall have the meaning given in the Recitals.
 
“Adjusted LIBOR Rate” means, with respect to a LIBOR Rate Advance for the
relevant Interest Period, the sum of (i) the Applicable Margin plus (ii) the
quotient of (a) the LIBOR Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period.
 
“Adjusted One Month LIBOR Rate” means, with respect to a CB Floating Rate
Advance for any day, the sum of (i) 2.50% per annum for Revolving Loan Advances
or 2.65% per annum for Term Loan Advances plus (ii) the quotient of (a) the
interest rate determined by Lender or its Affiliates by reference to the Page to
be the rate at approximately 11:00 a.m. London time, on such date or, if such
date is not a Business Day, on the immediately preceding Business Day for dollar
deposits with a maturity equal to one (1) month, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to dollar deposits in
the London interbank market with a maturity equal to one (1) month.
 
“Advance” means, as the context requires, any Revolving Loan Advance or Term
Loan Advance.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person.  For the purposes of this definition, “control,” when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.  The term “Affiliate”
does not include the officers, directors, or employees of a Person, if the
Person is a corporation, and does not include the employees or managers of a
Person, if the Person is a limited liability company or limited partnership.
 
“Agreement” shall have the meaning given in the Recitals.
 
“Applicable Margin” means with respect to (a) any LIBOR Rate Advance that is a
Revolving Loan Advance, 2.50% per annum; (b) any LIBOR Rate Advance that is a
Term Loan Advance, 2.65% per annum; (c) any CB Floating Rate Advance based on
the Prime Rate that is a Revolving Loan Advance, 0.00% per annum; and (d) with
respect to any CB Floating Rate Advance based on the Prime Rate that is a Term
Loan Advance, 0.15% per annum.
 
“Authorized Representative” means, for any Person, the person or persons
designated by that Person to take any and all actions on the part of that Person
under any of the Loan Documents or in connection with the Loan.
 
“Average Quarterly Outstanding Balance” means the aggregate sum of the
outstanding and unpaid balance of the Revolving Loan for each day during a
calendar quarter (or portion thereof) with respect to which the Unused
Commitment Fee is being computed, divided by the number of days in that calendar
quarter (or portion thereof).
 
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement, together with its successors and permitted assigns.
 

 
2

--------------------------------------------------------------------------------

 

“Borrower Operating Documents” means the Articles of Incorporation of Borrower,
as filed with the predecessor filing office to the Utah Department of Commerce,
Division of Corporations and Commercial Code on December 2, 1983, and the
Amended and Restated Bylaws of Borrower, dated effective as of January 11, 2002,
and all modifications and amendments to those documents, pursuant to which
Borrower has been formed and exists.
 
“Business Day” means (a) with respect to the Adjusted One Month LIBOR Rate and
any borrowing, payment or rate selection of LIBOR Rate Advances, a day (other
than a Saturday or Sunday) on which banks generally are open in Utah and/or New
York for the conduct of substantially all of their commercial lending activities
and on which dealings in United States dollars are carried on in the London
interbank market and (b) for all other purposes, a day other than a Saturday,
Sunday or any other day on which Lender’s branch located at 201 South Main
Street, Suite 300, Salt Lake City, Utah is authorized or obligated to close.
 
“Capital Expenditures” means expenditures for fixed or capital assets as
determined in accordance with GAAP.
 
“CB Floating Rate” means, with respect to a CB Floating Rate Advance, the sum of
(i) the Applicable Margin plus (ii) the Prime Rate; provided that the CB
Floating Rate shall, on any day, not be less than the Adjusted One Month LIBOR
Rate.  The CB Floating Rate is a variable rate and any change in the CB Floating
Rate due to any change in the Prime Rate or the Adjusted One Month LIBOR Rate is
effective from and including the effective date of such change in the Prime Rate
or the Adjusted One Month LIBOR Rate, respectively.
 
“CB Floating Rate Advance” means any Advance under this Agreement when and to
the extent that its interest rate is determined by reference to the CB Floating
Rate.
 
“Change of Control” (a) means the closing of a sale or other disposition of all
or substantially all of Borrower’s or Guarantor’s assets; (b) shall be deemed to
have occurred at such time as a “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of more than fifty
percent (50%) of the total voting power of all classes of stock then outstanding
of Borrower entitled to vote in the election of directors; or (c) Borrower’s or
Guarantor’s merger into or consolidation with any other entity, or any other
reorganization or transfer, directly or indirectly, of the ownership interests
in Borrower or Guarantor, in which the holders of the outstanding ownership
interests in Borrower or Guarantor immediately prior to such transaction receive
or retain, in connection with such transaction on account of their ownership
interests, ownership interests representing less than fifty percent (50%) of the
voting power of the entity surviving such transaction; provided, however, that a
Change of Control shall not include a merger effected exclusively for the
purpose of changing the domicile of Borrower or Guarantor or a merger of a
Guarantor into Borrower or another Guarantor.
 
“Closing Date” means the date upon which Borrower, Guarantor and Lender have
executed and delivered each of the Loan Documents and each of the conditions
precedent and other requirements in Article 4 have been satisfied or waived, as
determined by Lender in its sole and absolute discretion.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute promulgated in replacement thereof, together with all temporary, final
and other Treasury Regulations promulgated under the Code.
 
“Collateral” means all of Borrower’s and Guarantor’s assets and proceeds
thereof, including, without limitation, the personal property subject to the
Security Agreement, including proceeds, products, interest on and investments
thereof from time to time, and all other property, interests in property, and
rights to property securing any or all of Borrower’s and Guarantor’s payment and
other obligations under the Loan Documents from time to time.
 

 
3

--------------------------------------------------------------------------------

 

“Collateral Agent” shall have the meaning given in the Recitals.
 
“Consolidated Entities” means Borrower and any Subsidiaries thereof, including,
without limitation, Guarantor.
 
“Covenant Compliance Certificate” means a Covenant Compliance Certificate in
form and substance satisfactory to Lender, which shall be in substantially the
form attached hereto as Exhibit A from Borrower to Lender certifying compliance
with the financial covenants set forth in Section 6.8 of this Agreement,
together with such other supporting documents and information as Lender may
require from time to time in accordance herewith.
 
“Default Interest Rate” means a rate of interest equal to the lesser of (a) the
aggregate of THREE PERCENT (3%) per annum plus the Interest Rate, or (b) the
highest rate legally permissible under applicable Requirements of Law.  The
Default Interest Rate shall change from time to time as and when the Interest
Rate changes.
 
“Draw Period” means the period beginning on the Closing Date and ending on
September 1, 2011.
 
“Early Termination Fee” means, as of the date of any early termination of the
Revolving Loan by Borrower pursuant to Section 2.6(c), an amount equal to the
sum of (a) the Unused Commitment Fee for the portion of the calendar quarter
that has passed as of such date and (b) using a discount rate of seven percent
(7%), the net present value of the aggregate amount of future Unused Commitment
Fees which would have been due (assuming an Average Quarterly Outstanding
Balance of $0.00) for each calendar quarter (or portion thereof) remaining in
the term of the Revolving Loan after the date Borrower terminates the Revolving
Loan.
 
“EBITDAR” shall have the meaning given in Section 6.8(a).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA shall be construed to also refer to any successor sections.
 
“ERISA Affiliate” means any corporation, partnership, or other trade or business
(whether or not incorporated) that is, along with Borrower or Guarantor, a
member of a controlled group of corporations or a controlled group of trades or
businesses, as described in sections 414(b) and 414(c), respectively, of the
Code or section 4001 of ERISA, or a member of the same affiliated service group
within the meaning of section 414(m) of the Code.
 
“Event of Default” means the occurrence of any of the events listed in Section
7.1 and the expiration of any applicable notice and cure period provided in said
section.
 
“Financing Statement” means one or more UCC financing statements and/or addenda
thereto, prepared or to be prepared by Lender, naming Borrower and/or Guarantor,
as applicable, as debtor, in favor of Lender, as secured party, and perfecting
Lender’s security interest in the Collateral now owned or hereafter acquired by
Borrower and Guarantor, in form and substance satisfactory to Lender, filed or
to be filed with the Utah Department of Commerce, Division of Corporations and
Commercial Code and in such other offices for recording or filing such
statements in such jurisdictions as Lender shall desire to perfect Lender’s
liens and security interest or reflect such interest in appropriate public
records.  As of the date hereof, the term “Financing Statement” shall include
each of the following UCC financing statements, together with any addenda or
amendments thereto filed with the Utah Department of Commerce, Division of
Corporations and Commercial Code: (i) File # 315031200792 filed on March 9,
2007, naming Borrower as debtor and Lender as secured party; (ii) File #
315038200703 filed on March 9, 2007, naming Development as debtor and Lender as
secured party; (iii) File # 315039200706 filed on March 9, 2007, naming Travel
as debtor and
 

 
4

--------------------------------------------------------------------------------

 

Lender as secured party; and (iv) File # 315041200797 filed on March 9, 2007,
naming Client Sales as debtor and Lender as secured party.
 
“GAAP” shall have the meaning given in Section 1.3.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantor” shall mean, individually and collectively, as the context requires,
the “Guarantor” identified in the Recitals and any Person that becomes a
guarantor pursuant to Section 6.25.
 
“Guarantor Loan Documents” means the Guaranty and any other guaranties,
agreements, documents, or instruments now or hereafter executed by Guarantor
evidencing, guarantying, securing or otherwise related to the obligations of
Guarantor or the Loan, as the Guaranty and such other guaranties, agreements,
documents, and instruments may be amended, modified, extended, renewed, or
supplemented from time to time.
 
“Guarantor Operating Documents” means the articles of incorporation, articles of
organization, certificate of partnership, bylaws, operating agreements and
limited partnership agreements of Guarantor, as applicable, and all
modifications and amendments to those documents, pursuant to which Guarantor has
been formed and exists.
 
“Guaranty” shall have the meaning given in the Recitals.
 
“Indebtedness” means, as to any Person (a) indebtedness created, issued,
incurred or assumed by such Person for borrowed money or evidenced by bonds,
debentures, notes or similar instruments; (b) all obligations of such Person to
pay the deferred purchase price of property or services (excluding trade
payables incurred in the ordinary course of business that do not remain unpaid
for more than one hundred twenty (120) days after the initial invoice date with
respect thereto and that are not past due); (c) all indebtedness secured by a
lien on any asset of such Person whether or not such indebtedness is assumed by
such Person; (d) all obligations, contingent or otherwise, of such Person
directly or indirectly guaranteeing any indebtedness or other obligation of any
other Person or in any manner providing for the payment of any indebtedness or
other obligation of any other Person or otherwise protecting the holder of such
indebtedness against loss (excluding endorsements for collection or deposit in
the ordinary course of business); (e) the amount of all reimbursement
obligations and other obligations of such Person (whether due or to become due,
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds (but excluding surety or other bonds in favor of
Governmental Authorities) and similar instruments; (f) all obligations under
leases capitalized in accordance with GAAP; and (g) all other obligations that
would be included as liabilities on a balance sheet prepared in accordance with
GAAP.
 
“Interest Period” means, with respect to a LIBOR Rate Advance, each period
commencing on the first day of a calendar month and ending on the first day of
the next succeeding calendar month; provided, however, that (i) the first
Interest Period shall commence on the Closing Date; and (ii) any Interest Period
that would otherwise extend past the Maturity Date shall end on the Maturity
Date.
 
“Interest Rate” shall have the meaning given in Section 2.5(a).
 
“Lender” means JPMORGAN CHASE BANK, N.A., a national banking association whose
address is as set forth in the introductory paragraph of this Agreement, its
successors and assigns.
 

 
5

--------------------------------------------------------------------------------

 

“Letter of Credit” means a written agreement by Lender to honor drafts or other
demands for payment in compliance with the conditions specified in a letter of
credit extended by Lender pursuant to this Agreement, on such form(s) of letter
of credit as customarily issued by Lender and on such terms as Lender shall
require in its reasonable discretion.
 
“Letter of Credit Application and Agreement” means Lender’s then-current form of
Letter of Credit Application and Agreement or such other application form as
Lender shall then require.
 
“Letter of Credit Limit” means the aggregate issued and committed amount of
THREE MILLION AND NO/100 DOLLARS ($3,000,000.00).
 
“Letter of Credit Interest Rate” means the per annum interest rate set forth in
the Letter of Credit Application and Agreement executed and delivered by
Borrower in connection with any Letter of Credit.
 
“LIBOR Rate” means with respect to any LIBOR Advance for any Interest Period,
the interest rate determined by Lender by reference to Reuters Screen LIBOR01,
formerly known as Page 3750 of the Moneyline Telerate Service (together with any
successor or substitute, the “Service”) or any successor or substitute page of
the Service providing rate quotations comparable to those currently provided on
such page of the Service, as determined by Lender from time to time for purposes
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market (the “Page”), to be the rate at approximately 11:00 a.m.
London time, two Business Days prior to the commencement of the Interest Period
for dollar deposits with a maturity equal to such Interest Period. If no LIBOR
Rate is available to Lender, the applicable LIBOR Rate for the relevant Interest
Period shall instead be the rate determined by Lender to be the rate at which
Lender offers to place U.S. dollar deposits having a maturity equal to such
Interest Period with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.
 
“LIBOR Rate Advance” means any Advance under this Agreement when and to the
extent that its interest rate is determined by reference to the Adjusted LIBOR
Rate.
 
“Lien or Encumbrance” and “Liens and Encumbrances” means any assignment as
security, conditional sale for security purposes, grant in trust, lien,
mortgage, pledge, security interest, title retention arrangement, other
encumbrance, or other interest or right securing the payment of money or the
performance of any other liability or obligation, whether voluntarily or
involuntarily created and whether arising by agreement, document, or instrument,
under any law, ordinance, regulation, or rule (federal, state, or local), or
otherwise.
 
“Loan” shall have the meaning given in the Recitals.
 
“Loan Documents” means the documents described in Section 4.1(i), any
International Swap and Derivatives Association Master Agreement (and any
confirmation related thereto and any other Swap Agreement), and any other
guaranties, agreements, documents, or instruments now or hereafter evidencing,
guarantying or securing the Obligations of Borrower hereunder, as this
Agreement, the other documents described in Section 4.1, and such other
agreements, documents, and instruments may be amended, modified, extended,
renewed, or supplemented from time to time.
 
“Loan Party” means Borrower, Guarantor and each other Person that from time to
time is or becomes obligated to Lender or Collateral Agent under any Loan
Document or grants any Lien or Encumbrance to Lender or Collateral Agent with
respect to any Collateral.
 
“Material Adverse Change” means any change in the assets, liabilities, financial
condition, or results of operations of Borrower or Borrower and Guarantor on an
aggregate basis, or any other event or condition with respect to Borrower or
Borrower and Guarantor together, that materially and adversely affects
 

 
6

--------------------------------------------------------------------------------

 

any of the following: (i) the likelihood of performance by Borrower or Borrower
and Guarantor together of any Obligations or the ability of Borrower or Borrower
and Guarantor together to perform such Obligations, (ii) the legality, validity
or binding nature of any of the Obligations of Borrower or Guarantor, (iii) any
Lien or Encumbrance securing any of such Obligations, or (iv) the priority of
any Lien or Encumbrance securing any of such Obligations.
 
“Maturity Date” means, individually and collectively, as the context requires,
the Revolving Loan Maturity Date and the Term Loan Maturity Date.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is maintained for employees of Borrower or Guarantor.
 
“Note” shall have the meaning given in the Recitals.
 
“Obligations” means all obligations, indebtedness and liabilities of Borrower,
whether individual, joint and several, absolute or contingent, direct or
indirect, liquidated or unliquidated, now or hereafter existing, in favor of
Lender, including without limitation, all liabilities, all interest, costs and
fees arising under or from the Loan Documents or any other note, open account,
overdraft, letter of credit application, endorsement, surety agreement,
guaranty, credit card, lease, Rate Management Transaction, acceptance, foreign
exchange contract or depository service contract, whether payable to Lender or
to a third party and subsequently acquired by Lender, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.  “Rate Management Transaction” means any
transaction (including an agreement with respect thereto) evidenced by a Swap
Agreement or that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures. Borrower and Lender
specifically contemplate that the Obligations include indebtedness or other
obligations hereafter incurred by Borrower to Lender.
 
“Occupational Safety and Health Law” means the Occupational Safety and Health
Act of 1970, as amended, and any other federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct concerning employee health and/or
safety.
 
“Other Loans” means any loan, financing arrangement or extension of credit to
Borrower or its Subsidiaries, including, without limitation, Guarantor, from
Lender, any Affiliate of Lender, J.P. Morgan Chase & Co. or any of its
Affiliates, or any of its Affiliates.
 
“Payment Date” means the first (1st) day of each calendar month after the
Closing Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Exceptions” means the following: (a) the sale, transfer, or other
disposition of any Collateral that is (i) consumed or worn out in ordinary usage
and that is promptly replaced with similar items of equal or greater value or
(ii) sold in the ordinary course of business; (b) the Loan Documents; (c)
purchase money liens on items of the Collateral; (d) intentionally omitted; (e)
Liens and Encumbrances against Borrower or Guarantor set forth on Schedule 5.6
in effect on the Closing Date; (f) covenants, restrictions, rights,
rights-of-way, easements and minor irregularities and encumbrances in title
which do not materially
 

 
7

--------------------------------------------------------------------------------

 

interfere with the business or operations of Borrower or Guarantor as presently
conducted; (g) Liens and Encumbrances arising by statute in connection with
worker’s compensation and unemployment insurance (other than Liens and
Encumbrances arising under ERISA), good faith cash deposits in connection with
tenders, contracts or leases to which Borrower or Guarantor is a party or other
cash deposits required to be made in the ordinary course of business (provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith); (h) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens and Encumbrances arising in the ordinary course of Borrower’s or
Guarantor’s business with respect to obligations which are not due or which are
being contested in good faith; (i) the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of liabilities of Borrower and Guarantor
secured by a pledge of Collateral, including interest and penalties thereon, if
any, shall not be in excess of $2,000,000 at any one time outstanding; and
(j) any interest or title of a lessor under any operating lease to Borrower or
Guarantor.
 
“Person” means any natural person, any unincorporated association, any
corporation, any partnership, any joint venture, any limited liability company,
any trust, any other legal entity, or any Governmental Authority.
 
“Pledged Securities” means all of the shares of the common stock of Guarantor
owned and pledged by Borrower, together with all dividends therefrom (whether in
cash or in equity securities), all stock splits or reissuances thereof, all
distributions thereon or in respect thereof, all rights with respect thereto,
including voting and appraisement rights, all investments thereof, interest
thereon and proceeds thereof, all securities, cash or other assets in
replacement thereof.
 
“Prime Rate” means the rate of interest per annum announced from time to time by
Lender or its Affiliates as its or their prime rate.  The Prime Rate is a
variable rate and each change in the Prime Rate is effective from and including
the date the change is announced as being effective.  THE PRIME RATE IS A
REFERENCE RATE AND MAY NOT BE LENDER’S OR ITS AFFILIATES’ LOWEST RATE.
 
“Quarterly Payment Date” means the last day of each of March, June, September
and December of each calendar year until the Revolving Loan Maturity Date,
unless any such day is not a Business Day, in which case the Quarterly Payment
Date shall be the next succeeding Business Day.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Reimbursement Obligations” shall have the meaning given in Section 3.2(a).
 
“Reportable Event” has the meaning given to such term in ERISA, but shall not
include any event for which the thirty (30) day reporting requirement has been
waived by the PBGC.
 
“Request for Advance” means a completed, written Request for Advance in form and
substance satisfactory to Lender, which shall be in substantially the form
attached hereto as Exhibit B from Borrower to Lender requesting a Term Loan
Advance from Lender, together with such other documents and information as
Lender may require from time to time in accordance herewith.
 
“Requirements of Law” means (a) the organizational documents of an entity and
(b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to which such Person, any of its
property or the conduct of its business is subject.
 

 
8

--------------------------------------------------------------------------------

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.
 
“Revolving Loan” shall have the meaning given in the Recitals.
 
“Revolving Loan Advance” means a disbursement of the Revolving Loan proceeds.
 
“Revolving Loan Amount” means, effective as of March 14, 2011, the amount of up
to TEN MILLION AND NO/100 DOLLARS ($10,000,000.00), plus any sum in addition
thereto advanced by Lender in its sole and absolute discretion in accordance
with the Loan Documents, to be disbursed pursuant to the terms and conditions of
this Agreement.
 
“Revolving Loan Note” shall have the meaning given in the Recitals.
 
“Revolving Loan Maturity Date” means March 14, 2012.
 
“Security Agreement” shall have the meaning given in the Recitals.
 
“Stock Pledge Agreement” shall have the meaning given in the Recitals.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, directly or indirectly, by the parent or one or more subsidiaries of
the parent.  As used in this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.
 
“Swap Agreement” means any agreement between Borrower and Lender with respect to
any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
 
“Term Loan” shall have the meaning given in the Recitals.
 
“Term Loan Advance” means a disbursement of the Term Loan proceeds.
 
“Term Loan Amount” means, effective as of March 14, 2011, the amount of up to
FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00), plus any sum in addition
thereto advanced by Lender in its sole and absolute discretion in accordance
with the Loan Documents, to be disbursed pursuant to the terms and conditions of
this Agreement.
 
“Term Loan Note” shall have the meaning given in the Recitals.
 
“Term Loan Maturity Date” means September 1, 2013.
 
“Term-Out Period” means the period commencing as of the end of the Draw Period
and ending on the Term Loan Maturity Date.
 

 
9

--------------------------------------------------------------------------------

 

“Transfer” means (a) the granting of any Lien or Encumbrance on the Collateral
or any part thereof to any Person, except the security interests in favor of
Lender or Collateral Agent, the Permitted Exceptions and other matters which
have been approved in writing by Lender; (b) any sale, transfer, conveyance,
lease or vesting of the Collateral or any part thereof or interest therein to or
in any Person, whether voluntary, involuntary, by operation of law, or
otherwise, except the Permitted Exceptions, which would result in a Material
Adverse Change (without taking into consideration subsections (iii) and (iv) of
the definition of Material Adverse Change); (c) any Change of Control; or (d)
the execution of any agreements to do any of the foregoing, except the Permitted
Exceptions.
 
“Unused Commitment Fee” means, with respect to each calendar quarter (or portion
thereof) during the term of the Revolving Loan, an amount equal to (i) the
Revolving Loan Amount minus (ii) the Average Quarterly Outstanding Balance for
such calendar quarter (or portion thereof) with respect to which the Unused
Commitment Fee is being computed, with the resulting number being multiplied by
ONE QUARTER OF ONE PERCENT (0.25%) per annum (i.e., 0.0625% per quarter).  If
the Unused Commitment Fee is being computed for less than a full calendar
quarter, the percentage used in the preceding sentence will be computed on a
daily basis for the number of days for which the fee is being computed.
 
1.2 Interpretation.  Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents:
 
(a) Number; Inclusion.  References to the plural include the singular, the
plural, the part and the whole; “or” has the inclusive meaning represented by
the phrase “and/or”; and “including” has the meaning represented by the phrase
“including without limitation”.
 
(b) Documents Taken as a Whole.  The words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole and not to any particular
provision of this Agreement or such other Loan Document.
 
(c) Headings.  The section and other headings contained in this Agreement or the
other Loan Documents and the Table of Contents (if any) preceding this Agreement
or the other Loan Documents are for reference purposes only and shall not
control or affect the construction of this Agreement or the other Loan Documents
or the interpretation thereof in any respect.
 
(d) Implied References to This Agreement.  Article, section, subsection, clause,
schedule and exhibit references are to this Agreement unless otherwise
specified.
 
(e) Persons.  Reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement or the other Loan Documents, as the case may be.
 
(f) Modifications to Documents.  Reference to any agreement (including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto), document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated.
 
1.3 Accounting Terms.  For purposes of this Agreement, all accounting terms not
otherwise defined herein or in the Recitals shall have the meanings assigned to
them in conformity with generally accepted accounting practices and principles
(“GAAP”), consistently applied.  In the event that GAAP changes during the term
of this Agreement such that the covenants contained in Section 6.8 would then be
calculated in a different manner or with different components, (a) Borrower and
Lender agree to amend this Agreement in such respects as are necessary to
conform those covenants as criteria for evaluating the Consolidated Entities’
financial condition to substantially the same criteria as were effective prior
to such
 

 
10

--------------------------------------------------------------------------------

 

change in GAAP and (b) the Consolidated Entities shall be deemed to be in
compliance with the covenants contained in Section 6.8 following any such change
in GAAP if and to the extent that the Consolidated Entities would have been (and
would continue to be) in compliance therewith under GAAP as in effect
immediately prior to such change.
 
1.4 Actions by Lender.  Unless otherwise expressly provided in this Agreement,
all determinations, consents, approvals, disapprovals, calculations,
requirements, requests, acts, actions, elections, selections, opinions,
judgments, options, exercise of rights, remedies or indemnities, satisfaction of
conditions or other decisions of or to be made by Lender under this Agreement or
any of the other Loan Documents shall be made in the reasonable discretion of
Lender.  Any reference to Lender’s “sole and absolute discretion” or similar
phrases has the meaning represented by the phrase “sole and absolute discretion,
acting in good faith”.
 
1.5 Knowledge of Borrower.  As used herein and in any other Loan Document, the
phrase “to the knowledge of Borrower,” “to the knowledge of Guarantor” or such
similar phrases shall mean to the actual, conscious knowledge of Borrower’s
Chief Executive Officer, Chief Financial Officer or Treasurer.
 
ARTICLE 2
 


 
THE LOAN
 
2.1 Agreement to Lend and Borrow.
 
(a) Revolving Loan.
 
(i) Agreement to Lend and Borrow.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, Lender agrees to lend to Borrower, and
Borrower agrees to borrow from Lender from time to time prior to the Revolving
Loan Maturity Date, Revolving Loan Advances of the proceeds of the Revolving
Loan up to the Revolving Loan Amount.  Lender’s commitment to make Revolving
Loan Advances shall be decreased at the same time and in the same amount as the
aggregate stated amount of any outstanding Letters of Credit.
 
(ii) Revolving Nature of Loan.  Prior to the Revolving Loan Maturity Date, the
Revolving Loan Amount may be drawn, repaid, and drawn again, on a revolving
basis, in unlimited repetition so long as (i) the aggregate of all outstanding
Revolving Loan Advances does not exceed, at any time, the Revolving Loan Amount,
and (ii) no Event of Default has occurred and is continuing.  Although the
outstanding principal balance of the Revolving Loan Note may be zero from time
to time, the Loan Documents will remain in full force and effect until the
Revolving Loan Maturity Date or all obligations of Borrower or Guarantor
relating to the Revolving Loan are indefeasibly paid and performed in full,
whichever is later.  Borrower shall have the right to terminate the Revolving
Loan upon Borrower’s specific written direction and attendant payment in full to
Lender of all Obligations with respect to the Revolving Loan, including, without
limitation, the Early Termination Fee.  Upon the occurrence and during the
continuance of any Event of Default, Lender may suspend or terminate its
commitment to make Revolving Loan Advances of the proceeds of the Revolving Loan
without notice to Borrower or further act on the part of Lender.
 
(b) Term Loan
 
(i) Agreement to Lend and Borrow.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, Lender agrees to lend to Borrower, and
Borrower agrees to borrow from Lender from time to time prior to the end of the
Draw Period, Term Loan Advances up to the Term Loan Amount.
 

 
11

--------------------------------------------------------------------------------

 



 
(ii) Nature of Term Loan.  Prior to the end of the Draw Period, the Term Loan
Amount may be drawn so long as (i) the aggregate amount of all previous Term
Loan Advances does not exceed the Term Loan Amount, and (ii) no Event of Default
has occurred and is continuing.  Borrower shall have the right to prepay the
Term Loan, in whole or in party, without premium or penalty; provided, however,
that if Borrower pays all or a portion of the principal balance of the Term Loan
on a date other than the last day of an Interest Period or the Term Loan
Maturity Date (whether by acceleration, prepayment or otherwise), Borrower shall
pay Lender amounts sufficient (Lender’s reasonable opinion) to compensate Lender
for any loss, cost, or expense incurred as a result thereof.  Proceeds of the
Term Loan prepaid or repaid by Borrower may not be reborrowed.  Upon the
occurrence and during the continuance of any Event of Default, Lender may
suspend or terminate its commitment to make Term Loan Advances without notice to
Borrower or further act on the part of Lender.
 
(c) Use of Proceeds.  The proceeds of the Loan may be used by Borrower for its
general working capital purposes or other Borrower purposes.
 
2.2 Procedures for Advances.
 
(a) Revolving Loan.
 
(i) Sweep Account.  At the election of Borrower, the Revolving Loan may be
linked to any account or accounts of Borrower established by Borrower with
Lender (“Sweep Account”) pursuant to any agreement between Borrower and Lender
establishing a sweep account arrangement (together with all amendments,
modifications, and replacements thereof, the “Sweep Account Agreement”).  All
references in the Sweep Account Agreement to a line of credit are amended to
refer to the Revolving Loan.
 
(ii) Revolving Loan Advances.  For as long as the Revolving Loan is linked to a
Sweep Account, Lender is authorized and directed to (A) disburse Revolving Loan
Advances for deposit into the Sweep Account on each Business Day as needed to
cover all checks and other charges against the Sweep Account; and (B) disburse
all collected funds in the Sweep Account on each Business Day to Lender to be
applied as payments on the Revolving Loan.
 
(b) Term Loan.
 
(i) Requests for Term Loan Advances.  Each request for a Term Loan Advance shall
be in writing and in the form of a Request for Advance.  Lender, at its option,
may set a cutoff time, after which all requests for Term Loan Advances will be
treated as having been requested on the next succeeding Business Day.  In
addition to complying with the other requirements of this Agreement, each
Request for Advance shall specify the date (which shall be a Business Day) and
the amount of the requested Term Loan Advance.
 
(ii) Term Loan Advances; Draw Period.  Term Loan Advances may be made only
during the Draw Period.  The right of Borrower to receive Term Loan Advances
shall expire at the conclusion of the Draw Period, and no new Term Loan Advances
shall be made hereunder during the Term-Out Period.  Any principal amounts for
which disbursement has not been requested during the Draw Period shall not be
disbursed hereunder and Borrower shall not be liable to repay such non-disbursed
amounts.
 
(iii) Timing of Disbursement of Advances.  Provided the conditions for the
making of Term Loan Advances contained herein are satisfied, Lender shall
disburse each Term Loan Advance on the date requested by Borrower in the
applicable Request for Advance.  Upon acceptance of a Request for Advance made
hereunder, Lender will make the
 

 
12

--------------------------------------------------------------------------------

 

amount of each Term Loan Advance available to Borrower in immediately available
funds by initiating a wire or other transfer to the deposit account designated
by Borrower in the Request for Advance.
 
(c) Authorized Persons.  The persons initially authorized to request Advances
are all Authorized Representatives of Borrower.  At Lender’s request, Borrower
shall provide Lender with documentation satisfactory to Lender indicating the
names of those employees of Borrower authorized by Borrower to request Advances
or to otherwise sign a Request for Advance and other documents, and Lender shall
be entitled to rely upon such documentation until notified in writing by
Borrower of any change(s) in the names of the employees so authorized.
 
2.3 Conditions Precedent to Advances.  The obligation of Lender to make Advances
is subject to the fulfillment, to the satisfaction of Lender in its sole and
absolute discretion, of each of the following conditions; provided, however,
that Lender, in its sole and absolute discretion, may waive any of the following
conditions:
 
(a) With respect to Revolving Loan Advances, the amount of any new Revolving
Loan Advance, together with the amount of all prior Revolving Loan Advances then
outstanding and the aggregate stated amount of all Letters of Credit then
outstanding, shall not exceed the Revolving Loan Amount;
 
(b) With respect to Term Loan Advances, (i) Lender shall have received a Request
for Advance pursuant to Section 2.2(b); (ii) the amount of the requested Term
Loan Advance, together with the amount of all prior Term Loan Advances
previously made, shall not exceed the Term Loan Amount, and (iii) the date such
Term Loan Advance is to be made shall not be after the end of the Draw Period;
 
(c) No Event of Default shall exist and be continuing or shall result from such
Advance;
 
(d) The representations and warranties made by Borrower contained herein and in
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such Advance with the same effect as if made on and as of
the date of such Advance (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date); and
 
(e) Borrower shall have provided such additional information and documents as
Lender may reasonably request.
 
Each Request for Advance submitted by Borrower hereunder, and the acceptance of
each Revolving Loan Advance, shall constitute a representation and warranty by
Borrower hereunder, as of the date of each such request and as of the date of
each Advance, that the conditions in this Section 2.3 are satisfied.
 
2.4 Evidence of Indebtedness.  The Loan shall be evidenced by the
Note.  Disbursements of the Loan shall be charged and funded under the Note.  If
there is any inconsistency between the Note and this Agreement, the provisions
of this Agreement shall prevail.
 
2.5 Interest.
 
(a) Interest Rate.  Borrower shall pay interest to Lender on the outstanding
unpaid principal amount under this Agreement and the other Loan Documents at the
following rates (collectively, the “Interest Rate”): (i) the Adjusted LIBOR
Rate, except (ii) during the continuance of any period after Borrower has
elected to replace the entire outstanding balance of any LIBOR Rate Advance in
accordance with this Agreement with a CB Floating Rate Advance, or the CB
Floating
 

 
13

--------------------------------------------------------------------------------

 

Rate is otherwise in effect pursuant to the terms of this Agreement, during
which period Borrower shall pay interest to Lender at the CB Floating Rate.
 
(b) Default Interest Rate.  Upon the occurrence and during the continuance of an
Event of Default hereunder or under any of the Loan Documents, at the option of
Lender, the outstanding and unpaid principal balance of the Loan shall bear
interest, payable on demand, at a rate per annum equal to the Default Interest
Rate.  Lender may also, at its option, from time to time, add any unpaid accrued
interest to principal and such sum will bear interest therefrom until paid at
the rate provided in this Agreement (including at the Default Interest Rate, as
and when applicable).  The application of the Default Interest Rate shall not be
interpreted or deemed to extend any cure period set forth in this Agreement, or
otherwise to limit any of Lender’s remedies under this Agreement or any of the
other Loan Documents.
 
(c) Effective Rate.  Borrower agrees to pay an effective rate of interest that
is the sum of (i) the interest rate provided in this Agreement and (ii) any
additional rate of interest resulting from any other charges or fees paid or to
be paid in connection herewith that are determined to be interest or in the
nature of interest.  Any other provision of this Agreement or any of the other
Loan Documents to the contrary notwithstanding, Lender and Borrower agree that
none of the terms and provisions contained herein or in any of the Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate in excess of the
maximum interest rate permitted to be charged by the Requirements of Laws of the
State of Utah.  In such event, if any holder of the Note shall collect monies
which are deemed to constitute interest which would otherwise increase the
effective interest rate on the Note to a rate in excess of the maximum rate
permitted to be charged by applicable Requirements of Law, all such sums deemed
to constitute interest in excess of such maximum rate shall, at the option of
the holder, be credited to the payment of other amounts payable under the Loan
Documents or returned to Borrower.
 
(d) Inability to Determine Interest Rate.  If Lender determines that (i)
quotations of interest rates for the relevant deposits referred to in the
definition of Adjusted LIBOR Rate are not being provided for purposes of
determining the interest rate on a LIBOR Rate Advance as provided in this
Agreement, or (ii) the relevant interest rates referred to in the definition of
Adjusted LIBOR Rate do not accurately cover the cost to Lender of making,
funding or maintaining LIBOR Rate Advances, then Lender shall, at Lender’s
option, give notice of such circumstances to Borrower, whereupon (A) the
obligation of Lender to make LIBOR Rate Advances shall be suspended until Lender
notifies Borrower that the circumstances giving rise to the suspension no longer
exists, and (B) Borrower shall repay in full the then outstanding principal
amount of each LIBOR Rate Advance, together with accrued interest, on the last
day of the then current Interest Period applicable to the LIBOR Rate Advance;
provided, however, that, subject to the terms and conditions of this Agreement
and the other Loan Documents, Borrower shall be entitled to simultaneously
replace the entire outstanding balance of any LIBOR Rate Advance repaid in
accordance with this Section with an Advance bearing interest at the CB Floating
Rate plus the Applicable Margin for CB Floating Rate Advances in the same
amount. If Lender determines on any day that quotations of interest rates for
the relevant deposits referred to in the definition of Adjusted One Month LIBOR
Rate are not being provided for purposes of determining the interest rate on any
CB Floating Rate Advance on any day, then each CB Floating Rate Advance shall
bear interest at the Prime Rate plus the Applicable Margin for CB Floating Rate
Advances until Lender determines that quotations of interest rates for the
relevant deposits referred to in the definition of Adjusted One Month LIBOR Rate
are being provided.
 
(e) Computation of Interest.  Interest shall be computed by applying the ratio
of the annual Interest Rate over a year of three hundred sixty (360) days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.
 

 
14

--------------------------------------------------------------------------------

 
 
2.6 Payment of Principal and Interest; Application of Payments.
 
(a) Payments of Interest.  Commencing on the Payment Date occurring in April
2011, and continuing on each monthly Payment Date thereafter, installments of
all accrued and outstanding interest under the Revolving Loan and the Term Loan
shall be due and payable by Borrower to Lender.
 
(b) Principal Payments; Maturity.
 
(i) Revolving Loan Principal; Payment at Maturity.  The outstanding principal
balance of the Revolving Loan, together with all unpaid accrued interest
thereon, and all other amounts payable by Borrower with respect to the Revolving
Loan pursuant to the terms of the Loan Documents, shall be due and payable on
the Revolving Loan Maturity Date in lawful money of the United States of
America.
 
(ii) Term Loan Principal; Payment at Maturity.  The outstanding principal
balance of the Term Loan as of the end of the Draw Period shall be paid during
the Term-Out Period in twenty-four (24) equal monthly installments commencing
October 1, 2011 and on each Payment Date thereafter through the Term Loan
Maturity Date.  All outstanding principal under the Term Loan, together with all
unpaid accrued interest thereon, and all other amounts payable by Borrower with
respect to the Term Loan pursuant to the terms of the Loan Documents, shall be
due and payable on the Term Loan Maturity Date in lawful money of the United
States of America.
 
(c) Early Termination of Revolving Loan.  Borrower shall have the right to
terminate the Revolving Loan at any time prior to the Revolving Loan Maturity
Date by (i) giving written notice of its intent to do so to Lender; (ii) paying
the outstanding principal balance of the Revolving Loan, together with all
unpaid accrued interest thereon, and all other amounts payable by Borrower with
respect to the Revolving Loan Note or pursuant to the terms of any other Loan
Documents; and (iii) paying the Early Termination Fee.
 
(d) Application of Payments.  Unless otherwise agreed to in writing or otherwise
required by applicable Requirements of Law, payments will be applied first to
accrued, unpaid interest, then to any unpaid collection costs, late charges and
other charges, and any remaining amount to principal; provided, however, upon
the occurrence and during the continuance of an Event of Default, Lender
reserves the right to apply payments among principal, interest, late charges,
collection costs and other charges at its sole and absolute discretion.
 
(e) No Deductions.  All payments of principal or interest hereunder or under the
Note shall be made (i) without deduction of any present and future taxes,
levies, imposts, deductions, charges or withholdings, which amounts shall be
paid by Borrower, and (ii) without any other set off.  Borrower will pay the
amounts necessary such that the gross amount of the principal and interest
received by Lender is not less than that required hereby and by the Note.
 
(f) Authorization for Direct Payments (ACH Debits).  To effectuate any payment
due hereunder or under any other Loan Documents, Borrower hereby authorizes
Lender to initiate debit entries to Borrower’s account number at Lender
identified by Borrower to Lender in writing and to debit the same to such
account.  This authorization to initiate debit entries shall remain in full
force and effect until Lender has received written notification of its
termination in such time and in such manner as to afford Lender a reasonable
opportunity to act on it.  Borrower represents that Borrower is and will be the
owner of all funds in such account.  Borrower acknowledges: (i) that such debit
entries may cause an overdraft of such account which may result in Lender’s
refusal to honor items drawn on such account until adequate deposits are made to
such account; (ii) that Lender is under no
 

 
15

--------------------------------------------------------------------------------

 

duty or obligation to initiate any debit entry for any purpose; and (iii) that
if a debit is not made because the above-referenced account does not have a
sufficient available balance, or otherwise, the payment may be late or past due.
 
(g) Late Charges.  If any payment of interest or principal required pursuant to
any provision of this Agreement is not received by Lender within ten (10) days
after its due date, then, in addition to the other rights and remedies of Lender
pursuant to this Agreement and the other Loan Documents, Borrower will be
charged five percent (5.0%) of the regularly scheduled payment or Twenty-Five
and No/100 Dollars ($25.00), whichever is greater, up to the maximum amount of
One Thousand Five Hundred and No/100 Dollars ($1,500.00) per late charge.  Such
late charge will be immediately due and payable and is in addition to any other
costs, fees, and expenses that Borrower may owe as a result of such late
payment.
 
2.7 Manner and Time of Payment.  All amounts payable by Borrower on or with
respect to the Loan, or pursuant to the terms of any other Loan Documents, shall
be paid without condition or reservation of right, in lawful money of the United
States of America at 201 South Main Street, Suite 300, Salt Lake City, Utah
84111, or at such other place as Lender may from time to time designate in
writing, not later than 1:00 p.m. (Utah time), in same day funds, on the date
due, and to such account of Lender as Lender may designate; funds received by
Lender after that time shall be deemed to have been paid on the next succeeding
Business Day.  If any payment would otherwise be due on a day which is not a
Business Day, the payment instead shall be due on the next succeeding Business
Day and such extension of time shall be included in computing the interest due
in respect of said payment.
 
2.8 Illegality.  If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to Lender or
its Affiliates) or the interpretation or administration thereof by a
governmental authority charged with such interpretation or administration, or
compliance by Lender or its Affiliates with any guideline, request or directive
of such an authority (whether or not having the force of law), shall make it
unlawful or impossible for Lender or its Affiliates to maintain or fund the
LIBOR Rate Advances evidenced by the Note, then, upon notice to Borrower by
Lender, the outstanding principal amount of the LIBOR Rate Advances, together
with accrued interest and any other amounts payable to Lender under the Note or
the other Loan Documents on account of the LIBOR Rate Advances shall be repaid
(a) immediately upon Lender’s demand if such change or compliance with such
requests, in Lender’s judgment, requires immediate repayment, or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request; provided, however, that subject to the terms and
conditions of this Agreement and the other Loan Documents, Borrower shall be
entitled to simultaneously replace the entire outstanding balance of any LIBOR
Rate Advance in accordance with this Section with a CB Floating Rate Advance in
the same amount.
 
2.9 Additional Costs. If any applicable domestic or foreign law, treaty,
government rule or regulation now or later in effect (whether or not it now
applies to Lender or its Affiliates) or the interpretation or administration
thereof by a governmental authority charged with such interpretation or
administration, or compliance by Lender or its Affiliates with any guideline,
request or directive of such an authority generally applicable to financial
institutions (whether or not having the force of law), shall (a) affect the
basis of taxation of payments to Lender of any amounts payable by Borrower under
the Note or the other Loan Documents (other than taxes imposed on the overall
net income of Lender by the jurisdiction or by any political subdivision or
taxing authority of the jurisdiction in which Lender has its principal office),
or (b) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, Federal Deposit Insurance
Corporation deposit insurance premiums or assessments) against assets of,
deposits with or for the account of, or credit extended by Lender, or (c) impose
any other condition with respect to the Note or the other Loan Documents and the
result of any of the foregoing is to increase the cost to Lender of extending,
maintaining or funding any Advance or to reduce the amount of any sum receivable
by Lender on any Advance, or (d) affect the amount of capital required or
expected to be maintained by Lender (or any corporation controlling Lender) and
Lender determines that the amount of such capital is
 

 
16

--------------------------------------------------------------------------------

 

increased by or based upon the existence of Lender’s obligations under the Note
or the other Loan Documents and the increase has the effect of reducing the rate
of return on Lender’s (or its controlling corporation’s) capital as a
consequence of the obligations under the Note or the other Loan Documents to a
level below that which Lender (or its controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by Lender to be material, then
Borrower shall pay to Lender, from time to time, upon request by Lender,
additional amounts sufficient to compensate Lender for the increased cost or
reduced sum receivable; provided, however, that Borrower shall not be required
to compensate Lender for any increased costs or reduced sums receivable incurred
more than 180 days prior to the date Borrower receives the Lender’s notice
described in the next sentence. Whenever Lender shall learn of circumstances
described in this Section which are likely to result in additional costs to
Borrower, Lender shall give prompt written notice to Borrower of the basis for
and the estimated amount of any such anticipated additional costs.  A statement
as to the amount of the increased cost or reduced sum receivable, prepared in
good faith and in reasonable detail by Lender and submitted by Lender to
Borrower, shall be conclusive and binding for all purposes absent manifest error
in computation.  If Lender requests any compensation from Borrower pursuant to
this Section 2.9, Borrower shall have the right immediately to terminate this
Agreement, without any Early Termination Fee, upon the indefeasible payment in
full of all Loans then outstanding together with all unpaid accrued interest
thereon at the rate applicable prior to Lender’s request, and all other amounts
payable by Borrower with respect to the Obligations or pursuant to the terms of
any other Loan Documents, including, without limitation, the amount of any
compensation due pursuant to this Section 2.9 and accrued prior to the date of
Borrower’s termination of this Agreement.
 
2.10 Bank Records.  Lender shall, in the ordinary course of business, make
notations in its records of the date, amount, interest rate and Interest Period
of each Advance hereunder, the amount of each payment on the Advances, and other
information. Such records shall, in the absence of manifest error, be conclusive
as to the outstanding principal balance of and interest rate or rates applicable
to the Note.
 
2.11 Guaranty.  Payment of the Note and performance of Borrower’s obligations
hereunder shall be unconditionally guaranteed by Guarantor pursuant to the
Guaranty and secured by, among other things, the Security Agreement, which shall
be a first priority security interest in and to all of the personal property
assets of Borrower and Guarantor, as more fully described in the Security
Agreement, subject to Permitted Exceptions.
 
2.12 Security.  Payment of the Note shall be secured by and/or guaranteed by,
among other things, the following:
 
(a) the Guaranty;
 
(b) the Security Agreement, which shall secure the Obligations and the Guaranty
and be a first priority security interest in and to all of the personal property
assets of Borrower and Guarantor, as more fully described in the Security
Agreement, subject to Permitted Exceptions;
 
(c) the Stock Pledge Agreement, which shall secure the Obligations and be a
first priority security interest in and to the Pledged Securities, subject to
Permitted Exceptions; and
 
(d) the Account Control Agreement, which shall secure the Obligations and the
Guaranty and perfect the security interest given to Collateral Agent in and to
all of Borrower’s and Guarantor’s deposit accounts described therein.
 
2.13 Fees and Expenses.
 
(a) Unused Commitment Fee.  During the term hereof, Borrower shall pay to Lender
the applicable Unused Commitment Fee on each Quarterly Payment Date.  The Unused
Commitment
 

 
17

--------------------------------------------------------------------------------

 

Fee shall be calculated on a quarterly basis and payable quarterly in arrears
for the calendar quarter or portion thereof throughout the term of the Revolving
Loan and on the Revolving Loan Maturity Date.
 
(b) Early Termination Fee.  As set forth in Section 2.6(c) above, Borrower shall
pay to Lender the Early Termination Fee in the event Borrower elects to
terminate the Revolving Loan prior to the Revolving Loan Maturity Date.
 
(c) Additional Provisions Regarding Fees.  The fees described in this Section
2.13 shall be payable in addition to, and not in lieu of, interest, expense
reimbursements, indemnification and other Obligations.  Borrower acknowledges
that all fees and other amounts described in this Section 2.13 have been fully
earned by Lender at the time of payment and are non-refundable to Borrower in
the event this Agreement is terminated or expires as provided herein.  All fees
specified or referred to in this Agreement shall bear interest, if not paid when
due, at the Default Interest Rate.  Borrower hereby authorizes Lender, at its
sole option and direction, without prior notice to Borrower, to make a Revolving
Loan Advance in the amount of any of the fees provided for in this Section 2.13
if not paid within ten (10) days of when due.
 
ARTICLE 3
 


 
LETTERS OF CREDIT
 
3.1 Issuance of Letters of Credit.
 
(a) Issuance of Letters of Credit.  Subject to the terms and conditions of this
Agreement and the policies, procedures, and requirements of Lender for issuance
of Letters of Credit in effect from time to time, Lender agrees to issue, from
time to time on or before the Revolving Loan Maturity Date, Letters of Credit
upon request by and for the account of Borrower.  Unless otherwise approved by
Lender, Letters of Credit (i) will expire on the earlier of the date stated
therein or thirty (30) days prior to the Revolving Loan Maturity Date; and (ii)
will not exceed, in the aggregate stated amount outstanding at any time, the
lesser of (A) Letter of Credit Limit or (B) the difference between the Revolving
Loan Amount and the then outstanding principal balance of the Revolving
Loan.  Each reference in this Agreement to “issue” or “issuance” or other forms
of such words in relation to Letters of Credit will also include any extension
or renewal of a Letter of Credit.  Requests for the issuance of a Letter of
Credit will be processed by Lender in accordance with its policies, procedures,
and requirements then in effect.  Upon the occurrence and during the continuance
of an Event of Default, Lender may suspend or terminate its agreement to issue
Letters of Credit hereunder.
 
(b) Issuance Procedures.  Lender’s obligation to issue Letters of Credit is
expressly conditioned upon the receipt and approval by Lender, in its sole and
absolute discretion, of each of the following items and the satisfaction by
Borrower of the following conditions:
 
(i) Borrower shall deliver to Lender the Letter of Credit Application and
Agreement in form and content satisfactory to Lender, duly executed (and
acknowledged where necessary) by the appropriate parties thereto.
 
(ii) The stated face amount of the requested Letter of Credit, when aggregated
with the stated face amount of all Letters of Credit then issued and
outstanding, will not exceed the Letter of Credit Limit.
 
(iii) The stated face amount of the requested Letter of Credit, when aggregated
with (A) the stated face amount of all Letters of Credit then issued and
outstanding and (B) the then outstanding principal balance of the Revolving
Loan, will not exceed the Revolving Loan Amount.
 

 
18

--------------------------------------------------------------------------------

 
 
(iv) The representations and warranties of Borrower contained in all of the Loan
Documents shall be true and correct in all material respects on and as of the
date of each issuance as though made on and as of that date (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date) and no Event of Default shall have occurred and be continuing as
of the date of issuance of the Letter of Credit or request therefor.
 
3.2 Reimbursement Obligations.
 
(a) Borrower hereby agrees to pay to Lender the following (collectively, the
“Reimbursement Obligations”):
 
(i) On the date of each drawing under a Letter of Credit, a sum equal to (A) the
amount of such drawing under the Letter of Credit to the extent actually paid by
Lender plus (B) any and all transaction charges or other charges and expenses
which Lender may pay or incur relative to the drawing or Letter of Credit;
 
(ii) All payments or drawings due and owing to Lender which are related to any
Letter of Credit shall bear interest payable from the date such amounts become
payable (in the case of an amount payable on demand, from the date Lender is
first entitled to demand payment, regardless as to whether a demand for payment
is actually made) until payment in full, at an annual rate at all times equal to
the Letter of Credit Interest Rate, but in no event above the maximum rate
permitted by law.  Interest accruing pursuant to this Section 3.2(a)(ii) shall
be due and payable on the day on which amounts due hereunder are paid or earlier
upon demand of Lender.  All interest becoming due and payable under this
Agreement shall be computed on the basis of the actual number of days elapsed
and a year of 360 days.
 
(b) The Reimbursement Obligations shall be paid as herein provided without
notice from or demand of Lender to Borrower.  The Reimbursement Obligations and
the other obligations from Borrower to Lender shall at all times be full
recourse obligations of Borrower.
 
(c) Lender, in its sole and absolute discretion, is authorized, but not
obligated, to make Advances under the Note without notice to Borrower or any
Guarantor to satisfy any amounts owing to Lender by Borrower as a result of any
drawing.
 
3.3 Obligations Absolute.  The Reimbursement Obligations of Borrower shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and the Letter of Credit Application
and Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances:
 
(a) any lack of validity or enforceability of a Letter of Credit or any of the
Loan Documents;
 
(b) any amendment or waiver of or any consent to or departure from a Letter of
Credit or any of the Loan Documents;
 
(c) the existence of any claim, set-off, defense or other right which Borrower
may have at any time against Lender, any holder of a Letter of Credit, or any
other person or entity, whether in connection with this Agreement, the
transactions contemplated herein or in any of the Loan Documents or any
unrelated transactions; or
 

 
19

--------------------------------------------------------------------------------

 



 
(d) any statement or any other document presented under or in connection with a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever.
 
3.4 Assumption of Risk and Liability.  Borrower hereby assumes all risk of the
acts or omissions of any holder of a Letter of Credit, and any beneficiary or
transferee of a Letter of Credit with respect to its use of a Letter of
Credit.  Neither Lender nor any of its employees, officers, directors, agents or
representatives shall be liable or responsible for:
 
(a) the use which may be made of a Letter of Credit or for any acts or omissions
of Lender in connection therewith;
 
(b) the validity, sufficiency or genuineness of documents, or of any
endorsements thereon, whether submitted in connection with a drawing under a
Letter of Credit, or otherwise, even if such documents or endorsements should in
fact prove to be in any or all respects invalid, insufficient, fraudulent,
forged, inaccurate or untrue;
 
(c) payment by Lender against presentation of documents which do not strictly
comply with the terms of a Letter of Credit, including failure of any such
documents to bear reference or adequate reference to a Letter of Credit or the
failure of any holder or beneficiary of a Letter of Credit to comply fully with
conditions required in order to obtain honor of a drawing under a Letter of
Credit;
 
(d) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason;
 
(e) omissions, interruptions, losses or delays in transmission or delivery of
any messages by mail, cable, telegraph, telex, telephone, facsimile transmission
or otherwise;
 
(f) any loss or delay in the transmission of any document or draft required in
order to make a drawing under a Letter of Credit; or
 
(g) any other circumstances whatsoever in making or failing to make payment
under a Letter of Credit.
 
ARTICLE 4
 
LOAN CLOSING; INITIAL ADVANCE
 
4.1 Conditions Precedent.  Lender’s obligation to close the Loan and to disburse
the initial Advance and to perform the remainder of its obligations under this
Agreement are expressly conditioned upon the receipt and approval by Lender, in
its sole and absolute discretion, of each of the following items and the
satisfaction by Borrower of the following conditions on or before the Closing
Date unless otherwise waived by Lender in its sole and absolute discretion:
 
(a) Borrower’s payment of all fees and costs payable under this Agreement;
 
(b) Receipt, review and approval by Lender of copies of the Borrower Operating
Documents and the Guarantor Operating Documents;
 
(c) The representations and warranties of Borrower and/or Guarantor in Article 5
and elsewhere in the Loan Documents shall be true and correct in all material
respects;
 

 
20

--------------------------------------------------------------------------------

 
 
(d) No Event of Default shall exist and be continuing;
 
(e) Receipt, review and approval by Lender, in its sole discretion, of such
financial statements and tax returns for Borrower and/or Guarantor as Lender may
require;
 
(f) A determination by Lender that the Collateral provides an adequate
loan-to-value coverage ratio for the Loan and all Other Loans which are secured
by the Collateral;
 
(g) The original certificates representing the Pledged Securities, together with
blank transfer powers in form and substance acceptable to Lender shall have been
delivered to Lender;
 
(h) Receipt, review and approval by Lender of the policies of insurance required
under Article 6 hereof;
 
(i) Borrower’s delivery to Lender of the following documents, in form and
content satisfactory to Lender, duly executed (and acknowledged where necessary)
by the appropriate parties thereto:
 
(i) This Agreement;
 
(ii) The Revolving Loan Note;
 
(iii) The Term Loan Note
 
(iv) An Amended and Restated Guaranty;
 
(v) An Amended and Restated Security Agreement;
 
(vi) Any Financing Statements deemed necessary or advisable by Lender to be
filed with the Utah Department of Commerce, Division of Corporations and
Commercial Code or any other filing office;
 
(vii) A closing certificate from Borrower and each Guarantor;
 
(viii) Resolutions of the directors, members, managers, or partners of Borrower
and Guarantor, as applicable, approving the Loan Documents and the Guarantor
Loan Documents; and
 
(ix) Such other documents that Lender may require in its sole and absolute
discretion.
 
Borrower acknowledges and agrees that in addition to the Loan Documents listed
above in this Section 4.1(i), the following Loan Documents were executed and/or
delivered in connection with the Original Loan Agreement prior to the date
hereof, and continue in full force and effect, as modified or amended to date:
(1) the Stock Pledge Agreement; (2) the original certificates representing the
Pledged Securities; (3) blank stock transfer powers executed by the holders of
all Pledged Securities in favor of Lender; (4) an acknowledgement and consent to
the pledge of the Pledged Securities pursuant to the Stock Pledge Agreement from
each issuer of the Pledged Securities; (5) the Account Control Agreement; (6)
the Financing Statements specifically identified in the definition of such term
contained in this Agreement; (7) closing certificates from Borrower and each
Guarantor; and (8) resolutions of the directors, members, managers, or partners
of Borrower and Guarantor, as applicable, approving the Original Loan Agreement
and related documents.
 

 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 5

 
REPRESENTATIONS AND WARRANTIES
 
5.1 Consideration.  As an inducement to Lender to execute this Agreement and to
disburse the proceeds of the Loan, Borrower represents and warrants to Lender
that the following statements set forth in this Article 5 are true, correct and
complete as of the date hereof and will be true, correct and complete as of the
Closing Date.
 
5.2 Organization, Powers, Good Standing and Subsidiaries.
 
(a) Organization and Powers.  Each of Borrower and Guarantor is a corporation
duly organized and validly existing under the laws of the State of
Utah.  Borrower and Guarantor have all requisite power and authority, rights and
franchises to own and operate their properties, to carry on their businesses as
now conducted and as proposed to be conducted, and to enter into and perform
this Agreement and the other Loan Documents.  The address of Borrower’s chief
executive office and principal place of business is 2200 West Parkway Blvd.,
Salt Lake City, Utah 84119.
 
(b) Good Standing.  Borrower and Guarantor have made all filings and each is in
good standing in the State of Utah, and in each other jurisdiction in which the
character of the property it owns or the nature of the business it transacts
makes such filings necessary or where failure to make such filings would result
in a Material Adverse Change.
 
(c) Organizational Identification Number.  The organizational identification
number of Borrower and each Guarantor, as defined and contemplated by the Utah
Uniform Commercial Code, is as set forth in the Financing Statement.
 
(d) Subsidiaries.  Schedule 5.2(d) attached hereto sets forth a complete list of
Borrower and each of its Subsidiaries, including the percentage of voting stock
in each Subsidiary owned, directly or indirectly, by Borrower.
 
5.3 Authorization of Loan Documents.
 
(a) Authorization.  The execution, delivery and performance of the Loan
Documents (to which Borrower or Guarantor, respectively, is a party) by (i)
Borrower are within Borrower’s corporate powers and have been duly authorized by
all necessary action by Borrower and its directors and shareholders; and (ii)
Guarantor are within Guarantor’s corporate powers and have been duly authorized
by all necessary action by Guarantor and its directors and shareholders.
 
(b) No Conflict.  The execution, delivery and performance of the Loan Documents
by Borrower will not violate (i) the Borrower Operating Documents; (ii) any
legal requirement affecting Borrower or any of its properties except where a
violation of such requirement would not result in a Material Adverse Change; or
(iii) any agreement to which Borrower is bound or to which it is a party, except
where a violation of any such agreement would not result in a Material Adverse
Change, and will not result in or require the creation (except as provided in or
contemplated by this Agreement) of any Lien or Encumbrance upon any of such
properties.  The execution, delivery and performance of the Guarantor Loan
Documents by Guarantor will not violate (1) any provision of the Guarantor
Operating Documents; (2) any legal requirement affecting Guarantor or any of
Guarantor’s respective properties except where a violation of such requirement
would not result in a Material Adverse Change; or (3) any agreement to which
Guarantor is bound or to which Guarantor is a party, except where a violation of
any such agreement would not result in a Material Adverse Change, and will not
result in or require the creation (except as provided in or contemplated by this
Agreement) of any Lien or Encumbrance upon any of such properties.
 

 
22

--------------------------------------------------------------------------------

 
 
(c) Governmental and Private Approvals.  All governmental or regulatory orders,
consents, permits, authorizations and approvals required for the present use and
operation of Borrower’s business and the Collateral have been obtained and are
in full force and effect, except where failure to obtain such orders, consents,
permits, authorizations or approvals would not result in a Material Adverse
Change.  To the knowledge of Borrower, no additional governmental or regulatory
actions, filings or registrations with respect to Borrower’s business and the
Collateral, and no approvals, authorizations or consents of any trustee or
holder of any Indebtedness or obligation of Borrower or Guarantor are required
for the due execution, delivery and performance by Borrower or Guarantor of
their respective duties and obligations under the Loan Documents or the
Guarantor Loan Documents.
 
(d) Binding Obligations.  This Agreement and the other Loan Documents have been
duly executed by Borrower, and are legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Requirements of Laws affecting creditors’ rights generally
and by general principles of equity.  The Guarantor Loan Documents have been
duly executed by Guarantor, and are the legally valid and binding obligations of
Guarantor, enforceable against Guarantor in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Requirements of Laws affecting creditors’ rights generally
and by general principles of equity.
 
5.4 No Material Defaults.  There exists no material violation of or material
default by Borrower and, to the knowledge of Borrower, no event has occurred
which, upon the giving of notice or the passage of time, or both, would
constitute a material default, which in each case, would result in a Material
Adverse Change, with respect to the terms of (a) any instrument evidencing or
securing any Indebtedness of Borrower or Guarantor, (b) any instrument
evidencing or securing any Indebtedness secured by the Collateral, (c) any
agreement affecting the Collateral, (d) any license, permit, statute, ordinance,
Requirements of Law, judgment, order, writ, injunction, decree, rule, or
regulation of any Governmental Authority, or any determination or award of any
arbitrator, to which Borrower, Guarantor or the Collateral is a party or may be
bound, or (e) any document, instrument, or agreement by which Borrower, or any
of its properties, is bound and, with respect to this clause (e), (i) which
involves any Loan Document, (ii) which involves the Collateral and is not
adequately covered by insurance, (iii) which might materially and adversely
affect the ability of Borrower or Guarantor to perform its respective
obligations under any of the Loan Documents or any other material document,
instrument, or agreement to which it is a party, or (iv) which, subject to the
Permitted Exceptions, might adversely affect the first priority of the liens
created by this Agreement, the Security Agreement or any of the other Loan
Documents.
 
5.5 Litigation; Adverse Facts.  Except as disclosed on Schedule 5.5 attached
hereto, there is no action, suit, investigation, proceeding, or arbitration
(whether or not purportedly on behalf of Borrower or Guarantor) at law or in
equity or before or by any foreign or domestic court or other governmental
entity (a “Legal Action”), pending or, to the knowledge of Borrower, threatened
in writing against or affecting the Collateral, Borrower or Guarantor,
individually or in the aggregate in excess of $500,000, which would result in
any Material Adverse Change.  Neither Borrower nor Guarantor is (a) in violation
of any applicable Requirements of Law which violation would result in a Material
Adverse Change, (b) subject to, or in default with respect to, any other legal
requirement that would result in a Material Adverse Change, or (c) in default
with respect to any agreement to which Borrower or Guarantor is a party or to
which either is bound where such default would result in a Material Adverse
Change.  There is no Legal Action pending or, to the knowledge of Borrower or
Guarantor, threatened in writing against or affecting Borrower or Guarantor
questioning the validity or the enforceability of this Agreement or any of the
other Loan Documents.
 
5.6 Title to Properties; Liens.  Each of Borrower and Guarantor has good,
sufficient, and legal title to the Collateral and all other properties and
assets reflected in its most recent balance sheet delivered to Lender, except
(a) for assets disposed of in the ordinary course of business since the date of
such balance
 

 
23

--------------------------------------------------------------------------------

 

sheet, (b) for Permitted Exceptions and (c) where failure to have such title
would not result in a Material Adverse Change.  Borrower and/or Guarantor, as
applicable, is the sole owner of the Collateral, and the Collateral is free from
any adverse Lien or Encumbrance, security interest, or encumbrance of any kind
whatsoever, excepting only Liens or Encumbrances and security interests in favor
of Lender or Collateral Agent, Permitted Exceptions and other matters which have
been approved in writing by Lender in its sole and absolute discretion.  All
Liens and Encumbrances against Borrower or Guarantor in effect on the Closing
Date (and which are included as Permitted Exceptions under clause (e) of the
definition of Permitted Exceptions) are set forth on Schedule 5.6 attached
hereto.
 
5.7 Disclosure.  To the knowledge of Borrower, there is no fact that would
result in a Material Adverse Change which has not been disclosed in this
Agreement or in other documents, certificates, and written statements furnished
to Lender in connection herewith.
 
5.8 Payment of Taxes.  All tax returns and reports of Borrower and Guarantor
which are required to be filed by Borrower or Guarantor have been timely filed,
and all taxes, assessments, fees, and other governmental charges upon Borrower
or Guarantor, and upon their respective properties, assets, income, and
franchises which are due and payable have been paid when due and payable,
except, in each case, where failure to do so would not result in a Material
Adverse Change.  Borrower knows of no proposed tax assessment against it that
would result in a Material Adverse Change, and neither Borrower nor Guarantor
has contracted with any government entity in connection with such taxes.  To the
knowledge of Borrower, all tax returns and reports of Guarantor required to be
filed have been timely filed, and all taxes, assessments, fees, and other
governmental charges upon Guarantor and upon its properties, assets, income, and
franchises which are due and payable have been paid when due and payable,
except, in each case, where failure to do so would not result in a Material
Adverse Change.
 
5.9 Securities Activities.  Neither Borrower nor Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any margin stock (as defined
within Regulations G, T, and U of the Board of Governors of the Federal Reserve
System), and not more than twenty-five percent (25.0%) of the value of
Borrower’s and/or Guarantor’s assets consists of such margin stock.  No part of
the Loan will be used to purchase or carry any margin stock or to extend credit
to others for that purpose or for any other purpose that violates the provisions
of Regulations U or X of said Board of Governors.  No portion of any Advance or
of Loan proceeds shall be used directly or indirectly to purchase ineligible
securities, as defined by applicable regulations of the Federal Reserve Board,
underwritten by any affiliate of J.P. Morgan Chase & Co. during the underwriting
period and for thirty (30) days thereafter.
 
5.10 Government Regulations.  Neither Borrower nor Guarantor is subject to
regulation under the Investment Company Act of 1940, the Federal Power Act, the
Public Utility Holding Company Act of 1935,  or any other federal or state
statute or regulation limiting its ability in incur Indebtedness for money
borrowed.
 
5.11 Rights to Property Agreements, Permits, and Licenses.  Borrower and/or
Guarantor is the true owner of all rights in and to all existing agreements,
permits, and licenses relating to the Collateral, and will be the true owner of
all rights in and to all future agreements, permits, and licenses relating to
the Collateral, except, in each case, where failure to be such an owner would
not result in a Material Adverse Change. Borrower’s and/or Guarantor’s interest
in all such agreements, permits, and licenses is not subject to any present
claim (other than the Permitted Exceptions, under the Loan Documents or as
otherwise approved by Lender in its sole and absolute discretion), set-off, or
deduction, other than in the ordinary course of business, which would result in
a Material Adverse Change.
 
5.12 Compliance with Laws.  Borrower’s and Guarantor’s business does, and shall
at all times, comply fully with all applicable Requirements of Law, except, in
each case, where failure to comply would not result in a Material Adverse
Change.  The Collateral, and the uses to which the Collateral are and will be
put, shall at all times comply fully with all applicable Requirements of Laws,
except, in each case, where failure to comply would not result in a Material
Adverse Change.
 

 
24

--------------------------------------------------------------------------------

 
 
5.13 Financial Condition.  The financial statements and all financial data
previously delivered to Lender in connection with the Loan or relating to
Borrower or Guarantor are true, correct, and complete in all material
respects.  Such financial statements comply with the requirements of this
Agreement and fairly present the financial position of the parties who are the
subject thereof as of the date thereof.  No Material Adverse Change has occurred
and, except for this Loan and the Permitted Exceptions, no borrowings have been
made by Borrower or Guarantor since the date thereof which are secured by, or
might give rise to, a Lien or Encumbrance, security interest, or claim against
the Collateral or the proceeds of the Loan or the Other Loans.
 
5.14 Personal Property.  Borrower and/or Guarantor is now, and shall continue to
be, the sole owner of all personal property which constitutes a portion of the
Collateral free from any adverse lien, security interest, or adverse claim of
any kind whatsoever, except (a) Permitted Exceptions, (b) liens and security
interests in favor of Lender or Collateral Agent, and (c) other matters which
have been approved in writing by Lender in its sole and absolute discretion.
 
5.15 Other Loan Documents.  Each of the representations and warranties of
Borrower or Guarantor contained in any of the other Loan Documents, the
Guarantor Loan Documents or the agreements, guaranties, documents, or
instruments now or hereafter evidencing, guarantying or securing the
Indebtedness of Borrower or Guarantor under the Other Loans, as such agreements,
guaranties, documents, and instruments may be amended, modified, extended,
renewed, or supplemented from time to time, is true and correct in all material
respects.  All of such representations and warranties are incorporated herein
for the benefit of Lender.
 
5.16 Contracts; Labor Matters.  Except as disclosed to Lender in writing (a)
neither Borrower nor Guarantor is subject to any charge, corporate restriction,
judgment, decree or order, which would result in a Material Adverse Change; (b)
no labor contract to which Borrower or Guarantor is a party or is otherwise
subject is scheduled to expire prior to the Maturity Date except to the extent
that such expiration would not result in a Material Adverse Change; (c) neither
Borrower nor Guarantor has, within the two-year period preceding the date of
this Agreement, taken any action which would have constituted or resulted in a
“plant closing” or “mass layoff” within the meaning of the Federal Worker
Adjustment and Retraining Notification Act of 1988 or any similar applicable
federal, state or local Requirements of Law, and on the date hereof Borrower and
Guarantor have no reasonable expectation that any such action is or will be
required at any time prior to the initial Maturity Date; and (d) on the date of
this Agreement (i) neither Borrower nor Guarantor is a party to any material
labor dispute and (ii) there are no strikes or walkouts relating to any labor
contracts to which Borrower or Guarantor is a party or is otherwise subject.
 
5.17 ERISA.  Each of Borrower and Guarantor is in compliance with ERISA in all
material respects.  No Reportable Event or Prohibited Transaction (as defined in
ERISA) or termination of any Pension Plan has occurred and no written notice of
termination has been filed with respect to any Pension Plan published or
maintained by Borrower or Guarantor that is subject to ERISA.  Neither Borrower
nor Guarantor has incurred any material funding deficiency within the meaning of
ERISA or any material liability to the PBGC in connection with any such plan
established or maintained by Borrower or Guarantor.  Neither Borrower nor
Guarantor is a party to any Multiemployer Plan.
 
5.18 Pension and Welfare Plans.  Each Pension Plan of Borrower or Guarantor
complies in all material respects with all applicable statutes and governmental
rules and regulations; no Reportable Event has occurred and is continuing with
respect to any Pension Plan; neither Borrower nor Guarantor nor any ERISA
Affiliate has withdrawn from any Multiemployer Plan in a “complete withdrawal”
or a “partial withdrawal” as defined in Sections 4203 or 4205 of ERISA,
respectively; no steps have been instituted by Borrower or Guarantor to
terminate any Pension Plan; no contribution failure has occurred with respect to
any Pension Plan sufficient to give rise to a Lien or Encumbrance under Section
302(f) of ERISA; no condition exists or event or transaction has occurred in
connection with any Pension Plan or Multiemployer Plan which could reasonably be
expected to result in the incurrence by Borrower or Guarantor or any ERISA
Affiliate of any material liability, fine or penalty; and neither Borrower nor
Guarantor nor any ERISA Affiliate is a
 

 
25

--------------------------------------------------------------------------------

 

“contributing sponsor” as defined in Section 4001(a)(13) of ERISA of a
“single-employer plan” as defined in Section 4001(a)(15) of ERISA which has two
or more contributing sponsors at least two of whom are not under common
control.  Neither Borrower nor Guarantor has any contingent liability with
respect to any Welfare Plan which covers retired or terminated employees and
their beneficiaries.
 
5.19 Occupational Safety and Health Matters.  Except as disclosed to Lender in
writing, Borrower and each property, operation and facility that Borrower may
own, operate or control (a) complies in all respects with all applicable
Occupational Safety and Health Laws, except to the extent the noncompliance
would not result in a Material Adverse Change; (b) is not subject to any
judicial or administrative proceeding alleging the violation of any Occupational
Safety and Health Law; (c) has not received any written notice (i) that it may
be in violation of any Occupational Safety and Health Law, (ii) threatening the
commencement of any proceeding relating to allegedly unlawful, unsafe or
unhealthy conditions, or (iii) alleging that it is or may be responsible for any
response, cleanup, or corrective action, including but not limited to any
remedial investigation/feasibility studies, under any Occupational Safety and
Health Law; (d) to Borrower’s knowledge, is not the subject of federal or state
investigation evaluating whether any investigation, remedial action or other
response is needed to respond to any allegedly unsafe or unhealthful condition;
(e) has not filed any notice under or relating to any Occupational Safety and
Health Law indicating or reporting any potentially unsafe or unhealthful
condition, and there exists no basis for such notice irrespective of whether or
not such notice was actually filed; and (f) has no contingent liability in
connection with any unsafe or unhealthful condition.
 
ARTICLE 6

 
COVENANTS OF BORROWER
 
6.1 Consideration.  As an inducement to Lender to execute this Agreement and to
make Advances hereunder, Borrower hereby covenants as set forth in this Article
6, which covenants shall remain in effect so long as the Note shall remain
unpaid, unless otherwise waived by Lender in its sole and absolute discretion.
 
6.2 No Encumbrances.  Neither Borrower nor Guarantor will permit any Lien or
Encumbrance to be made or filed against the Collateral, or any portion thereof,
except for Permitted Exceptions, or permit any receiver, trustee, or assignee
for the benefit of creditors to be appointed to take possession of the
Collateral or any portion thereof.
 
6.3 Compliance with Laws.  Borrower will comply and, to the extent Borrower is
able, will cause Guarantor to comply with all Requirements of Laws and
requirements of all Governmental Authorities having jurisdiction over Borrower,
Guarantor or the Collateral, except to the extent that noncompliance would not
result in a Material Adverse Change.
 
6.4 Lender Inspections.  Upon reasonable prior notice, throughout the term of
the Loan and during normal business hours, Borrower shall permit Lender and
Lender’s representatives, inspectors, and consultants to enter upon the premises
where any Collateral may be located and inspect the Collateral, to audit,
examine, and copy all contracts, records (including, but not limited to,
financial and accounting records pertaining to the Loan or the Collateral) which
are kept at such premises or at Borrower’s offices, and to discuss the affairs,
finances, and accounts of Borrower with representatives of Borrower and, to the
extent Borrower is able, will cause others to provide access to Lender and
Lender’s representatives, inspectors, and consultants to audit, examine, and
copy all contracts, books, documents and records.
 
6.5 Intentionally Omitted.
 
6.6 Ownership of Collateral.  Borrower and/or Guarantor is and will be the sole
owner of the Collateral (except as described in Section 5.6), whether acquired
before or after the Closing Date, free from any adverse Lien or Encumbrance,
security interest, or adverse claim of any kind whatsoever, except for
 

 
26

--------------------------------------------------------------------------------

 

Permitted Exceptions, security interests and Liens or Encumbrances in favor of
the interest of a lessor pursuant to a lease of personal property approved by
Lender and the Liens or Encumbrances and security interests approved by Lender
pursuant to the Loan Documents.
 
6.7 Information and Statements.  Borrower shall deliver to Lender the following:
 
(a) Annual Financial Statements.  Within one hundred twenty (120) days of the
end of its fiscal year, the complete consolidated financial statements of the
Consolidated Entities, which shall consist of a balance sheet, statements of
income, cash flow and retained earnings, and a schedule of contingent
liabilities as of the end of such annual period, such financial statements to be
audited by an independent certified public accountant of recognized standing
acceptable to Lender in its reasonable discretion.  Lender consents to the
engagement of KPMG.
 
(b) Quarterly Financial Statements.  Within sixty (60) days of the end of each
fiscal quarter (other than the final quarter of a fiscal year), the complete
consolidated financial statements of the Consolidated Entities which shall
consist of a balance sheet, statements of income, cash flow and retained
earnings, and a schedule of contingent liabilities as of the end of each such
quarterly period, such financial statements to be certified as true and correct
by the president or chief financial officer of Borrower.
 
(c) Other Information.  As soon as reasonably practicable, but in any event
within thirty (30) days after a request therefor, such information concerning
Borrower, Guarantor, any Subsidiaries thereof and the assets, business,
financial condition, operations, property, prospects, and results of operations
of Borrower, Guarantor and any other Subsidiaries thereof as Lender reasonably
requests from time to time.
 
(d) Covenant Compliance Information.  Notwithstanding anything in this Agreement
to the contrary, Borrower will be required to timely deliver, as soon as
reasonably practicable, but in any event within fifteen (15) days after a
request therefor from Lender, such financial information as may be necessary to
promptly and accurately calculate any financial ratio or covenant required under
this Agreement, even if such information is not specifically enumerated
herein.  Any review of any Borrower-prepared financial statements used to test
any financial ratio or covenant will not waive Lender’s rights to require
further review or audit of such information or any rights if such further review
or audit indicates financial information contrary to Borrower-prepared financial
statements.  Borrower agrees to deliver to Lender a Covenant Compliance
Certificate at the same time as the delivery of the financial statements
required pursuant to Sections 6.7(a) and (b).
 
(e) Intentionally Omitted.
 
6.8 Financial Covenants.  The Consolidated Entities shall not:
 
(a) Funded Debt to EBITDAR Ratio.  Permit its ratio of (A) total liabilities,
plus the net present value of payments under operating leases at a discount rate
of seven percent (7%), but excluding (1) accounts arising from the purchase of
goods and services in the ordinary course of business, (2) accrued expenses or
losses, and (3) deferred revenues or gains, to (B) net income, plus amortization
expense, depreciation expense, interest expense, income tax expense, and rents
and operating lease payments, less extraordinary gains and losses (collectively,
“EBITDAR”), for the twelve (12) month period then ending, to be greater than
3.00 to 1.00 as of the end of each fiscal quarter of Borrower.
 
(b) Fixed Charge Coverage Ratio.  Permit its ratio of (A) net income before
income tax expense, plus amortization expense, depreciation expense, interest
expense, rent and operating lease payments, minus any distributions or
dividends, for the twelve (12) month period then ending, to (B)
 

 
27

--------------------------------------------------------------------------------

 

prior period current maturities of long term debt and capital leases, interest
expense, cash taxes paid, rent and operating lease payments, for the same such
period, to be less than 1.50 to 1.00 as of the end of each fiscal quarter of
Borrower.
 
(c) Capital Expenditures.  Make Capital Expenditures, exclusive of curriculum
development costs, in excess of $8,000,000.00 for each fiscal year of Borrower.
 
(d) Minimum Net Worth.  Permit its Net Worth to be less than SIXTY-SEVEN MILLION
AND NO/100 DOLLARS ($67,000,000.00).  As used in this Section 6.8(d), the term
“Net Worth” means the Consolidated Entities’ total assets less total
liabilities, in each case as determined in accordance with GAAP.
 
Such covenant or any computations required to determine or test compliance with
such covenant may be made by Lender at any time or times and in its sole and
absolute discretion based on information available to Lender.
 
6.9 Representations and Warranties.  Until repayment of the Note and all other
obligations secured by the Security Agreement, the representations and
warranties of Article 5 shall remain true and complete in all material respects.
 
6.10 Trade Names.  Borrower and Guarantor shall promptly notify Lender in
writing of any change in the legal, trade, or fictitious business names used by
Borrower or Guarantor, or a change in the state of formation of Borrower or
Guarantor, and shall, upon Lender’s request, authorize the preparation and
filing of any additional financing statements and/or execute or cause to be
executed any other certificates or documents necessary to reflect the change in
legal, trade, or fictitious business names, or a change in state of formation.
 
6.11 Intentionally Omitted.
 
6.12 Notice of Litigation, Material Adverse Change or Event of
Default.  Borrower will give, or cause to be given, prompt written notice to
Lender of (a) any action or proceeding which is instituted by or against
Borrower or Guarantor in any federal or state court, or before any commission or
other regulatory body, federal, state or local, foreign or domestic, or any such
proceedings which are threatened in writing against Borrower or Guarantor which,
if adversely determined, would result in a Material Adverse Change, (b) any
other action, event, or condition of any nature which would result in a Material
Adverse Change, and (c) any actions, proceedings, or written notices adversely
affecting the Collateral, or Lender’s or Collateral Agent’s interest therein,
except to the extent any such action, proceeding or notice would not result in a
Material Adverse Change, and (d) the occurrence of an Event of Default.
 
6.13 Intentionally Omitted.
 
6.14 Maintenance of Business.  Borrower and Guarantor shall maintain and
preserve all rights and franchises material to their respective businesses.
 
6.15 Material Agreements.  Unless such actions would not result in a Material
Adverse Change, Borrower shall not make, consent to, or permit any alteration,
amendment, modification, release, waiver or termination of any material
agreement to which it is a party without the prior written consent of Lender,
which consent will not be unreasonably withheld or delayed.
 
6.16 Right of Entry.  Lender shall have the right, upon reasonable prior notice,
to enter upon any portion of the premises where any Collateral may be located to
verify compliance with the Loan Documents.
 

 
28

--------------------------------------------------------------------------------

 
 
6.17 Transfer of Assets.  Unless such action would result in a Material Adverse
Change (without taking into consideration subsections (iii) and (iv) of the
definition of Material Adverse Change), Borrower and Guarantor may sell, convey,
transfer, assign or dispose of any properties or assets, or any right, title or
interest therein, or any part thereof, or enter into any lease covering all or
any portion thereof or an undivided interest therein, either voluntarily,
involuntarily, or otherwise; provided, however, that neither Borrower nor
Guarantor shall sell, transfer, lease, or otherwise dispose of all or any
substantial part of the assets, business, operations, or property of Borrower or
Guarantor, other than such a sale, transfer, lease or disposition to Borrower or
another Guarantor.
 
6.18 Dividends and Other Distributions.  The Consolidated Entities may directly
or indirectly declare or pay dividends to its shareholders, members, partners or
others on or on account of any shares, membership interests, partnership
interests or other securities of any of the Consolidated Entities, so long as no
Event of Default has occurred and is continuing or would occur as a result of
such declaration or payment.
 
6.19 Change of Control.  Without the prior written consent of Lender, which
consent will not be unreasonably withheld or delayed, Borrower and Guarantor
shall not cause, permit or suffer any Change of Control to occur.
 
6.20 Loans, Investments, Guaranties, Subordinations.  From and after the date
hereof, unless an Event of Default has occurred and is continuing or would occur
as a result of such action, and provided that at any time the amounts involved
do not exceed $1,000,000 in any individual case or $5,000,000 in the aggregate,
the Consolidated Entities may, directly or indirectly (a) make loans or advances
to other Persons, (b) purchase or otherwise acquire capital stock or other
securities of other Persons, limited liability company interests or partnership
interests in other Persons, or warrants or other options or rights to acquire
capital stock or securities of other Persons or limited liability company
interests or partnership interests in other Persons, (c) make capital
contributions to other Persons, (d) otherwise invest in or acquire interests in
other Persons, (e) guaranty or otherwise become obligated in respect of
Indebtedness of other Persons, (f) subordinate claims against, or obligations of
other Persons to, the Consolidated Entities to any other indebtedness of such
Person, or (g) incur Indebtedness; provided, however, that, for the avoidance of
doubt, (1) if an Event of Default has occurred and is continuing or would occur
as a result of the taking of any of the foregoing actions, or if the amounts
involved exceed the caps specified in this Section, the Consolidated Entities
may not do or take any of the actions listed in this Section without the prior
written consent of Lender and (2) the line of credit in the maximum principal
amount of £100,000.00 incurred by Franklin Covey Europe, Ltd. incurred prior to
and outstanding as of the Closing Date (and any refinance thereof up to such
amount) shall not be subject to the caps specified in this
Section.  Notwithstanding the foregoing, the prior written consent of Lender
shall not be required for intercompany transactions between or among the
Consolidated Entities.
 
6.21 Acquisition of All or Substantially All Assets.  Unless an Event of Default
has occurred and is continuing or would occur as a result of such action, and
provided that the amounts involved do not exceed $1,000,000 in any individual
case or $5,000,000 in the aggregate, Borrower and Guarantor may, directly or
indirectly, acquire by purchase, lease, or otherwise all or substantially all of
the assets of any other Person; provided, however, that, for the avoidance of
doubt, (1) if an Event of Default has occurred and is continuing or would occur
as a result of the taking of any of the foregoing actions, or if the amounts
involved exceed the caps specified in this Section, Borrower or Guarantor may
not do or take any of the actions listed in this Section without the prior
written consent of Lender and (2) the amounts of any transactions entered into
by any of the Consolidated Entities within sixty (60) days prior to the Closing
Date shall be subject to the caps specified in this Section.
 
6.22 Government Regulation.  Borrower shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Lender at any time to enable Lender to verify
 

 
29

--------------------------------------------------------------------------------

 

Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.
 
6.23 Intentionally Omitted.
 
6.24 Intentionally Omitted.
 
6.25 Additional Guarantors.  Upon the formation of any domestic Subsidiary of
Borrower, Borrower shall cause such Subsidiary to be added as a Guarantor under
the Guaranty.
 
ARTICLE 7
 
EVENTS OF DEFAULT AND REMEDIES
 
7.1 Events of Default.  The occurrence of any one or more of the following shall
constitute an Event of Default under this Agreement:
 
(a) Failure by Borrower or Guarantor to pay any monetary amount within ten (10)
days of the date when due under any Loan Document.
 
(b) Failure by Borrower or Guarantor to perform or comply with the provisions of
Sections 6.2, 6.6, 6.7, 6.8, 6.10, 6.17, 6.18, 6.19, 6.20, or 6.21.
 
(c) Except as otherwise provided in this Section 7.1, any failure by Borrower or
Guarantor to perform any obligation not involving the payment of money, or to
comply with any other term or condition applicable to Borrower or Guarantor
under any Loan Document and the expiration of thirty (30) days after written
notice of such failure by Lender to Borrower or Guarantor.
 
(d) The occurrence of a Material Adverse Change.
 
(e) Any representation or warranty by Borrower or Guarantor in any Loan Document
is materially false, incorrect, or misleading as of the date made.
 
(f) Borrower or Guarantor (i) is unable or admits in writing Borrower’s or
Guarantor’s inability to pay Borrower’s or Guarantor’s monetary obligations as
they become due, (ii) fails to pay when due any monetary obligation, whether
such obligation be direct or contingent, to any person in excess of $1,000,000,
unless such obligation is being contested in good faith by Borrower or
Guarantor, as determined by Lender in its reasonable discretion, (iii) makes a
general assignment for the benefit of creditors, or (iv) applies for, consents
to, or acquiesces in, the appointment of a trustee, receiver, or other custodian
for Borrower or Guarantor or the property of Borrower or Guarantor or any part
thereof, or in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is appointed for Borrower or Guarantor or
the property of Borrower or Guarantor or any part thereof, and such appointment
is not discharged within sixty (60) days.
 
(g) Commencement of any case under the Bankruptcy Code, Title 11 of the United
State Code, or commencement of any other bankruptcy arrangement, reorganization,
receivership, custodianship, or similar proceeding under any federal, state, or
foreign Requirements of Law by or against Borrower or Guarantor and with respect
to any such case or proceeding that is involuntary, and such case or proceeding
is not dismissed with prejudice within sixty (60) days of the filing thereof.
 
(h) A final judgment or decree for monetary damages or a monetary fine or
penalty (not subject to appeal or as to which the time for appeal has expired)
is entered against Borrower or Guarantor by any Government Authority, which
together with the aggregate amount of all other such
 

 
30

--------------------------------------------------------------------------------

 

judgments or decrees against Borrower or Guarantor that remain unpaid or that
have not been discharged or stayed and are not covered by insurance, exceeds
$250,000, and such judgment or decree is not paid and discharged or stayed or
appealed within thirty (30) days after the entry thereof.
 
(i) The dissolution of Borrower or Guarantor or the commencement of any action
or proceeding which seeks as one of its remedies the dissolution of Borrower or
Guarantor.
 
(j) All or any material part of the Collateral of Borrower or Guarantor is
attached, levied upon, or otherwise seized by legal process, and such
attachment, levy, or seizure is not quashed, stayed, or released within twenty
(20) days of the date thereof.
 
(k) The occurrence of any Transfer, unless Lender delivers to Borrower its prior
written consent to such Transfer.
 
(l) Guarantor shall take any action to repudiate its Guaranty, or the Guaranty
shall otherwise cease to be in full force and effect.
 
(m) The occurrence of any default and the failure to cure such default during
applicable cure periods, if any, or an Event of Default, as such term is defined
in any other Loan Document.
 
(n) Any failure, breach or default under the Other Loans, it being the intention
and agreement of Lender and Borrower to cross-default the Loan and the Other
Loans.
 
(o) The occurrence or existence of any default, event of default or other
similar condition or event (however described) with respect to a Swap Agreement.
 
7.2 Remedies.
 
(a) Notwithstanding any provision to the contrary herein or in any of the other
Loan Documents, upon the happening, and during the continuance, of any Event of
Default under this Agreement, Lender’s obligation to make Advances or to issue
Letters of Credit shall abate and Lender shall, at its option, have the remedies
provided herein and in any other Loan Document, including, without limitation,
the option to declare all outstanding indebtedness to be immediately due and
payable without presentment, demand, protest or notice of any kind, and the
following remedies:  (i) Lender may, at its option, apply any of Borrower’s or
Guarantor’s funds in its possession to the outstanding indebtedness under the
Note whether or not such indebtedness is then due; (ii) Lender or Collateral
Agent may exercise all rights and remedies available to them under any or all of
the Loan Documents; and (iii) Lender shall have the right to perform Borrower’s
obligations under this Agreement.  All sums expended by Lender or Collateral
Agent for such purposes shall be deemed to have been disbursed to and borrowed
by Borrower and evidenced by the Note and secured by the Security Agreement.
 
(b) Borrower hereby constitutes and appoints Lender, or an independent
contractor selected by Lender, during the continuance of an Event of Default, as
its true and lawful attorney-in-fact with full power of substitution for the
purposes of performance of Borrower’s obligations under this Agreement in the
name of Borrower.  It is understood and agreed that the foregoing power of
attorney shall be deemed to be a power coupled with an interest which cannot be
revoked until repayment of the Loan.
 
(c) In addition to any other rights and remedies of Lender, if an Event of
Default exists and is continuing, Lender is authorized at any time and from time
to time during the continuance of the Event of Default, without prior notice to
Borrower (any such notice being waived by Borrower to the fullest extent
permitted by law) to set-off and apply any and all deposits or deposit accounts
 

 
31

--------------------------------------------------------------------------------

 

(general or special, time or demand, provisional or final) at any time held by
Lender to or for the credit or the account of Borrower against any and all
obligations of Borrower under the Loan Documents, now or hereafter existing,
irrespective of whether or not Lender shall have made demand under this
Agreement or any other Loan Document and although such amounts owed may be
contingent or unmatured.  If Lender exercises such setoff right, Lender
exercising such right agrees promptly to notify Borrower after any such setoff
and application made by Lender; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application.
 
ARTICLE 8
 
MISCELLANEOUS
 
8.1 Assignment.  Borrower shall not assign any of its rights under this
Agreement.
 
8.2 Notices.  All notices, requests, demands and consents to be made hereunder
to the parties hereto shall be in writing and shall be delivered by hand or sent
by registered mail or certified mail, postage prepaid, return receipt requested
(except for any notice address which is a post office box, in which case notice
may be given by first class mail), through the United States Postal Service to
the addresses shown below, or such other address which the parties may provide
to one another in accordance herewith.  Such notices, requests, demands and
consents, if sent by mail, shall be deemed given two (2) Business Days after
deposit in the United States mail, and if delivered by hand, shall be deemed
given when delivered.
 


 
To Lender
 
or Collateral Agent:
JPMorgan Chase Bank, N.A.
201 South Main Street, Suite 300
Salt Lake City, Utah 84111
Attn:  Paul Sommer
 
with a copy to:
Holland & Hart LLP
222 South Main Street, Suite 2200
Salt Lake City, Utah 84101
Attn: Scott R. Irwin, Esq.
 
To Borrower:
Franklin Covey Co.
2200 West Parkway Blvd.
Salt Lake City, Utah 84119
Attn: Stephen D. Young
 
with a copy to:
Dorsey & Whitney LLP
136 South Main Street, Suite 1000
Salt Lake City, Utah 84101
Attn: Nolan S. Taylor, Esq.

 
8.3 Intentionally Omitted.
 
8.4 Inconsistencies with the Loan Documents.  In the event of any
inconsistencies between the terms of this Agreement and any terms of any of the
Loan Documents, the terms of this Agreement shall govern and prevail.
 
8.5 No Waiver.  No waiver by Lender of any Event of Default or conditions or
covenants contained herein (including, without limitation, with respect to the
making of Advances) shall extend to any subsequent or other Event of Default or
conditions or covenants contained herein or impair any consequence of such
subsequent Event of Default or conditions or covenants contained herein.
 

 
32

--------------------------------------------------------------------------------

 
 
8.6 Lender Approval of Instruments and Parties.  All proceedings taken in
accordance with transactions provided for herein, and all surveys, appraisals,
and documents required or contemplated by this Agreement and the persons
responsible for the execution and preparation thereof shall be satisfactory to
and subject to approval by Lender.  Lender’s counsel shall be provided with
copies of all documents which they may reasonably request in connection with the
Agreement.
 
8.7 Lender Determination of Facts.  Lender shall at all times be free to
establish independently, to its satisfaction, the existence or nonexistence of
any fact or facts, the existence or nonexistence of which is a condition of this
Agreement.
 
8.8 Incorporation of Preamble, Recitals and Exhibits.  The preamble, recitals,
and exhibits hereto are hereby incorporated into this Agreement.  Each of
Borrower and Guarantor hereto acknowledges the accuracy of the recitals.
 
8.9 Payment of Expenses.  Borrower shall pay or cause to be paid all taxes and
assessments and all expenses, charges, costs, and fees provided for in this
Agreement or relating to the Loan or the Collateral, including, without
limitation, any fees incurred for recording or filing any of the Loan Documents,
fees of any consultants, reasonable fees and expenses of Lender’s or Collateral
Agent’s counsel in negotiating, documenting, administering and enforcing the
Loan, whether prior to or after the Closing Date, documentation and processing
fees, printing, photostating and duplicating expenses, air freight charges,
escrow fees, costs of inspections of the Collateral, and premiums of hazard
insurance policies and surety bonds.  Borrower hereby authorizes Lender to
disburse the proceeds of the Loan to pay such expenses, charges, costs, and fees
notwithstanding that Borrower may not have requested a disbursement of such
amount.  Lender may make such disbursements notwithstanding the fact that the
Loan is not “in balance” or that Borrower is in default under the terms of this
Agreement or any other Loan Document.  Such disbursement shall be added to the
outstanding principal balance of the Note.  The authorization hereby granted
shall be irrevocable, and no further direction or authorization from Borrower
shall be necessary for Lender to make such disbursements.  However, the
provision of this Section 8.9 shall not prevent Borrower from paying such
expense, charges, costs, and fees from its own funds.  All such expenses,
charges, costs, and fees shall be Borrower’s obligation regardless of whether or
not Borrower has requested and met the conditions for an Advance.  The
obligations on the part of Borrower under this Section 8.9 shall survive the
closing of the Loan and the repayment thereof.  Borrower hereby authorizes
Lender, in its sole and absolute discretion, to pay such expenses, charges,
costs, and fees at any time by a disbursement of the Loan.
 
8.10 Disclaimer by Lender.  Lender shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer, or any other party for
services performed or materials supplied in connection with the
Collateral.  Neither Lender nor Collateral Agent shall be liable for any debts
or claims accruing in favor of any such parties against Borrower or others or
against the Collateral.  Borrower is not and shall not be an agent of Lender or
Collateral Agent for any purpose.  Neither Lender nor Collateral Agent is a
joint venture partner with Borrower in any manner whatsoever.  Prior to default
by Borrower under this Agreement and the exercise of remedies granted herein,
neither Lender nor Collateral Agent shall be deemed to be in privity of contract
with any contractor or provider of services to the Collateral, nor shall any
payment of funds directly to a contractor, subcontractor, or provider of
services be deemed to create any third party beneficiary status or recognition
of same by Lender or Collateral Agent.  Approvals granted by Lender for any
matters covered under this Agreement shall be narrowly construed to cover only
the parties and facts identified in any written approval or, if not in writing,
such approvals shall be solely for the benefit of Borrower.
 
8.11 Indemnification.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AGREES
TO PROTECT, INDEMNIFY, DEFEND AND SAVE HARMLESS LENDER OR COLLATERAL AGENT,
THEIR DIRECTORS, OFFICERS, AGENTS, ATTORNEYS, AND EMPLOYEES FOR, FROM, AND
AGAINST ANY AND ALL LIABILITY, EXPENSE, OR DAMAGE OF ANY KIND OR NATURE AND FOR,
FROM, AND AGAINST ANY SUITS, CLAIMS, OR DEMANDS, INCLUDING REASONABLE ATTORNEY’S
FEES AND EXPENSES ON ACCOUNT OF ANY MATTER OR THING
 

 
33

--------------------------------------------------------------------------------

 

OR ACTION, WHETHER IN SUIT OR NOT, ARISING OUT OF THIS AGREEMENT, OR IN
CONNECTION HEREWITH, EXCLUDING HOWEVER, ANY MATTERS ARISING OUT OF AN
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR ANY MATTERS
ARISING AFTER EITHER OF LENDER OR COLLATERAL AGENT HAS TAKEN TITLE TO OR
POSSESSION OF THE COLLATERAL.  Upon receiving knowledge of any suit, claim, or
demand asserted by a third party that Lender or Collateral Agent believes is
covered by this indemnity, Lender or Collateral Agent, as the case may be, shall
give Borrower notice of the matter and an opportunity to defend it, at
Borrower’s sole cost and expense, with legal counsel satisfactory to Lender or
Collateral Agent, as the case may be.  Lender or Collateral Agent, as the case
may be, may also require Borrower to so defend the matter.  The obligations on
the part of Borrower under this Section 8.11 shall survive the closing of the
Loan and the repayment thereof.
 
8.12 Titles and Headings.  The headings at the beginning of each section of this
Agreement are solely for convenience and are not part of this Agreement.  Unless
otherwise indicated, each reference in this Agreement to a section or an exhibit
is a reference to the respective section herein or exhibit hereto.
 
8.13 Number and Gender.  In this Agreement the singular shall include the plural
and the masculine shall include the feminine and neuter gender and vice versa,
if the context so requires.
 
8.14 Brokers.  Borrower and Lender represent to each other that neither of them
knows of any brokerage commissions or finders’ fee due or claimed with respect
to the transaction contemplated hereby.  Borrower and Lender shall indemnify and
hold harmless the other party for, from and against any and all loss, damage,
liability, or expense, including costs and reasonable attorney fees, which such
other party may incur or sustain by reason of or in connection with any
misrepresentation by the indemnifying party with respect to the foregoing.
 
8.15 Change, Discharge, Termination, or Waiver.  No provision of this Agreement
may be changed, discharged, terminated, or waived except in writing signed by
the party against whom enforcement of the change, discharge, termination, or
waiver is sought.  No failure on the part of Lender to exercise, and no delay by
Lender in exercising, any right or remedy under the Loan Documents or under the
law shall operate as a waiver thereof.
 
8.16 Choice of Law.  THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.  THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, IN ANY OTHER COURT
IN WHICH A PARTY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.  EACH OF BORROWER
AND LENDER WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED IN
THE COUNTY OF SALT LAKE, STATE OF UTAH.
 
8.17 Disbursements in Excess of Loan Amount.  In the event the total
disbursements by Lender exceed the amount of the Loan, to the extent permitted
by the laws of the State of Utah, the total of all disbursements shall be
secured by the Collateral.  All other sums expended by Lender pursuant to this
Agreement or any other Loan Documents shall be deemed to have been paid to
Borrower and shall be secured by, among other things, the Collateral.
 

 
34

--------------------------------------------------------------------------------

 
 
8.18 Participations; Assignments.  Lender shall have the right at any time to
sell, assign, transfer, negotiate, or grant participations in all or any part of
the Loan or the Note to one or more participants.  Borrower hereby acknowledges
and agrees that any such disposition will give rise to a direct obligation of
Borrower to each such participant.  Lender may at any time, without the consent
of Borrower, assign all or any portion of its rights under this Agreement and
the Note to a Federal Reserve Bank.  Borrower shall have the right, without any
obligation to pay the Early Termination Fee, to terminate the Revolving Loan
prior to the Revolving Loan Maturity Date within ninety (90) days after
receiving written notice from Lender that it intends to assign or grant
participations in the Revolving Loan, provided that Borrower otherwise complies
with the requirements of Section 2.6(c) hereof.
 
8.19 Counterparts.  This Agreement may be executed in any number of counterparts
each of which shall be deemed an original, but all such counterparts together
shall constitute but one agreement.  Borrower and Lender agree and acknowledge
that facsimile or electronic mail signature pages will be acceptable and shall
be conclusive evidence of execution of any Loan Document, resolution or other
agreement relating to the Loan.
 
8.20 Time is of the Essence.  Time is of the essence of this Agreement.
 
8.21 Attorneys’ Fees.  Borrower agrees to pay all costs of administration,
enforcement and collection and preparation for any Event of Default or any
action taken by Lender or Collateral Agent (including, without limitation,
reasonable attorney’s fees), whether or not any action or proceeding is brought
(including, without limitation, all such costs incurred in connection with any
bankruptcy, receivership, or other court proceedings (whether at the trial or
appellate level)), together with interest thereon from the date of demand at the
Default Interest Rate.
 
8.22 Jury Waiver.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
8.23 Waiver of Special Damages. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST LENDER, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, THE LOAN OR THE USE OF THE PROCEEDS THEREOF.
 
8.24 MISCELLANEOUS WAIVERS.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY WAIVES ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY
LENDER.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS (EACH, A “PROCEEDING”), BORROWER
IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS
HAVING JURISDICTION IN THE CITY OF SALT LAKE, COUNTY OF SALT LAKE AND STATE OF
UTAH, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING
OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
PROCEEDING HAS BEEN BROUGHT IN AN
 

 
35

--------------------------------------------------------------------------------

 

INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING
IN THIS AGREEMENT SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER
JURISDICTION.  BORROWER FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF
PROCESS IN ANY PROCEEDING IN ANY UTAH STATE OR UNITED STATES COURT SITTING IN
THE CITY OF SALT LAKE AND COUNTY OF SALT LAKE MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS
INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT
IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
 
8.25 Integration.  The Loan Documents contain the complete understanding and
agreement of Borrower and Lender and supersede all prior representations,
warranties, agreements, arrangements, understandings, and negotiations. PURSUANT
TO UTAH CODE ANNOTATED SECTION 25-5-4, BORROWER IS NOTIFIED THAT THE WRITTEN
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.  Notwithstanding the foregoing, Borrower and Lender acknowledge and
agree that this Agreement shall not constitute a novation of the obligations and
liabilities of Borrower under the Original Loan Agreement.
 
8.26 Binding Effect.  The Loan Documents will be binding upon, and inure to the
benefit of, Borrower and Lender and their respective successors and
assigns.  Borrower may not delegate its obligations under the Loan Documents.
 
8.27 Survival.  The representations, warranties, and covenants of Borrower and
the Loan Documents shall survive the execution and delivery of the Loan
Documents and the making of the Loan.
 
8.28 Exchange of Information.  Borrower agrees that Lender may exchange
financial information about Borrower or Guarantor with its affiliates and other
related entities and its participants and prospective participants.  Borrower
agrees that Lender may provide any information Lender may have about Borrower,
Guarantor or about any matter relating to this Agreement or any of the Loan
Documents to J.P. Morgan Chase & Co., or any of its subsidiaries or affiliates
or their successors, or to any one or more purchasers or potential purchasers of
the Loan.  Borrower agrees that Lender may at any time sell, assign, or transfer
one or more interests or participations in all or any part of its rights or
obligations in and to this Agreement and the other Loan Documents to one or more
purchasers whether or not related to or affiliated with Lender.  Borrower hereby
authorizes Lender, at its sole discretion and without notice to or consent of
Borrower or Guarantor, to disclose to Collateral Agent on a confidential basis
any information, financial or otherwise, which it may possess concerning
Borrower or Guarantor.
 
8.29 Regulation FD.  Lender acknowledges that it is aware, and Lender will
advise its directors, officers, employees, agents and advisors (collectively,
“Representatives”) who are informed as to the matters which are the subject of
this Agreement, that the United States securities laws prohibit any Person who
has received from an issuer material, non-public information concerning such
issuer from purchasing or selling securities of such issuer or from
communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to purchase or sell
securities.  Lender further agrees that it will keep, and it will advise its
Representatives of its obligations to keep, confidential any material non-public
information disclosed to Lender by Borrower or any Person acting on Borrower’s
behalf.
 

 
36

--------------------------------------------------------------------------------

 

This Section 8.29 is a confidentiality agreement for purposes of Regulation FD
promulgated under the Securities Exchange Act of 1934.
 
8.30 No Claims, etc.; Release. Borrower acknowledges and agrees that neither
Borrower nor Guarantor has any claims, counterclaims, defenses, or set-offs with
respect to the Loan or the Loan Documents.  Borrower fully, finally, and forever
releases and discharges Lender and its successors, assigns, directors, officers,
employees, agents, and representatives from any and all actions, causes of
action, claims, debts, demands, liabilities, obligations, and suits, of whatever
kind or nature, in law or equity, that Borrower has or in the future may have,
whether known or unknown, in respect of the Loan, the Loan Documents, or the
actions or omissions of Lender in respect of the Loan or the Loan Documents, in
each case which arise from events occurring prior to the date of this Agreement.
 
8.31 USA PATRIOT ACT NOTIFICATION.  Required Notice:
 
USA PATRIOT ACT.  Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.
 
8.32 Exhibits and Schedules.  The following exhibits and schedules to this
Agreement are fully incorporated herein as if set forth at length:
 
Exhibit A – Form of Covenant Compliance Certificate
Exhibit B – Form of Request for Advance
Schedule 5.2(d) – Subsidiaries
Schedule 5.5 – Litigation
Schedule 5.6 – Existing Liens and Encumbrances
 
ARTICLE 9
 
COLLATERAL RELEASES
 
9.1 Full Release.  Unless either of Lender or Collateral Agent otherwise
consents in writing, the Collateral or any part thereof shall not be released
from the Lien and Encumbrance of the Security Agreement until all Indebtedness
and Obligations of Borrower and Guarantor under the Loan Documents have been
indefeasibly paid and performed in full.
 
[Remainder of Page Intentionally Left Blank]
 

 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
FRANKLIN COVEY CO.
a Utah corporation
 
 
By:
  /s/ Stephen D. Young
Name:
Stephen D. Young
Title:
Executive Vice President and Chief Financial Officer
   "Borrower"
 
JPMORGAN CHASE BANK, N.A.
a national banking association
 
 
By:
  /s/ Toncy C. Nielsen
Name:
Tony C. Nielsen
Title:
Senior Vice President
  " Lender"

 

 
38

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF COVENANT COMPLIANCE CERTIFICATE
 

 
39

--------------------------------------------------------------------------------

 

COVENANT COMPLIANCE CERTIFICATE
 
To:           JPMORGAN CHASE BANK, N.A.
201 South Main Street, Suite 300
Salt Lake City, Utah 84111
 
For the [Quarter/Fiscal Year] Ending: _______________, 20___ (the “Reporting
Period”).
 
FRANKLIN COVEY CO., a Utah corporation (“Borrower”), makes this certification to
JPMORGAN CHASE BANK, N.A., a national banking association (“Lender”), under that
certain Amended and Restated Credit Agreement dated March __, 2011 (the “Credit
Agreement”) by and between Borrower and Lender.  Capitalized terms used herein
without definition shall have the meanings given to such terms in the Credit
Agreement.
 
The undersigned hereby certifies to Lender that as reported on the most recent
financial statements described below and submitted herewith to Lender, Borrower
is in full and compliance with each and every financial covenant set forth in
the Credit Agreement and each other covenant set forth in the Credit
Agreement.  The financial covenant requirements compared to the actual results
are determined to be as follows, which results are further described on the
Financial Covenant Calculations set forth on Schedule 1 attached hereto, each of
which Borrower certifies to be true and correct:
 
Funded Debt to EBITDAR Ratio Covenant.  The Consolidated Entities shall not
permit its ratio of (A) total liabilities, plus the net present value of
operating leases at a discount rate of seven percent (7%), but excluding (1)
accounts arising from the purchase of goods and services in the ordinary course
of business, (2) accrued expenses or losses, and (3) deferred revenues or gains,
to (B) net income, plus amortization expense, depreciation expense, interest
expense, income tax expense, and rents and operating lease payments, less
extraordinary gains and losses (collectively, “EBITDAR”), for the twelve (12)
month period then ending, to be greater than 3.00 to 1.00 as of the end of each
fiscal quarter of Borrower.
 
Maximum Ratio for Reporting Period:       3.00 to 1.00
 
Actual Ratio for Reporting
Period:                   _____________                                                            
 
In
Compliance:                                                                Yes
¨ No ¨
 
Fixed Charge Coverage Ratio Covenant.  The Consolidated Entities shall not
permit its ratio of (A) net income before income tax expense, plus amortization
expense, depreciation expense, interest expense, rent and operating lease
payments, minus any distributions or dividends, for the twelve (12) month period
then ending, to (B) prior period current maturities of long term debt and
capital leases, interest expense, cash taxes paid, rent and operating lease
payments, for the same such period, to be less than 1.50 to 1.00 as of the end
of each fiscal quarter of Borrower.
 
Minimum Ratio for Reporting Period:        1.50 to 1.00
 
Actual Ratio for Reporting Period:                             
____________                                     
 
In
Compliance:                                                                Yes
¨ No ¨
 

 
40

--------------------------------------------------------------------------------

 

Capital Expenditures Covenant.  The Consolidated Entities shall not make Capital
Expenditures, exclusive of curriculum development costs, in excess of
$8,000,000.00 for each fiscal year of Borrower.
 
Maximum Capital Expenditures for Reporting
Period:                        $8,000,000.00
 
Actual Capital Expenditures for Reporting
Period:                                                                                                   $___________________           
 
In
Compliance:                                                                                                   Yes
¨              No ¨    N/A ¨
 
Minimum Net Worth Covenant.  The Consolidated Entities shall not permit its Net
Worth to be less than SIXTY-SEVEN MILLION AND NO/100 DOLLARS
($67,000,000.00).  As used in Section 6.8(d) of the Credit Agreement, the term
“Net Worth” means the Consolidated Entities’ total assets less total
liabilities, in each case as determined in accordance with GAAP.
 
Minimum Net Worth as of End of Reporting
Period:                        $67,000,000.00
 
Actual Net Worth as of End of Reporting
Period:                                                                                                    $____________________           
 
In
Compliance:                                                                                                             Yes
¨    No ¨
 
In addition, the undersigned certifies to Lender that, during the period covered
by the financial statements and through the date of this Certification:
 
A.           No Event of Default has occurred and is continuing.
 
B.           Borrower has not pledged any of its assets except as permitted in
the Credit Agreement.
 
C.           There has been no change in GAAP or in the application thereof to
the Consolidated Entities’ financial statements since the date of the audited
financial statements referred to in Section 6.7 of the Credit Agreement which
were last delivered to Lender.
 
Dated as of _______________, 20___.
 
Very truly yours,
 
FRANKLIN COVEY CO.
a Utah corporation
 
By:
 
Name:
 
Title:
 

 
 

 
41

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO COVENANT COMPLIANCE CERTIFICATE
 
FINANCIAL COVENANT CALCULATIONS
 

 
42

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF REQUEST FOR ADVANCE
 

 
43

--------------------------------------------------------------------------------

 

[insert date]


JPMORGAN CHASE BANK, N.A.
201 South Main Street, Suite 300
Salt Lake City, Utah 84111
 
Request for Advance No.:_____________________
 
Ladies/Gentlemen:
 
Reference is made to the Amended and Restated Credit Agreement dated as of March
14, 2011 (the “Credit Agreement”) between FRANKLIN COVEY CO., a Utah corporation
(“Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking association
(“Lender”).  Capitalized terms used but not otherwise defined herein shall have
the meaning given them in the Credit Agreement.
 
In accordance with Section 2.2(b) of the Credit Agreement, the undersigned
Borrower hereby requests that Lender make a Term Loan Advance to us in the
amount of $____________________ [insert amount] by means of and to the account
specified in Lender’s Commercial Banking Funds Transfer Request Form attached
hereto as Schedule 1 [complete and execute form].
 
Borrower hereby certifies, as of the date hereof and as of the date the Term
Loan Advance requested hereby is made, that:
 
(a)           no Event of Default has occurred and is continuing nor will an
Event of Default occur after giving effect to such Term Loan Advance as a result
of such Term Loan Advance;
 
(b)           each of the representations and warranties made by Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);
 
(c)           Borrower has satisfied all conditions precedent and all other
requirements for the Advance of the funds requested herein as provided in the
Credit Agreement and other Loan Documents; and
 
(d)           the Draw Period for Term Loan Advances has not expired.
 
 
Very truly yours,

 
FRANKLIN COVEY CO.
a Utah corporation
 
By:
 
Name:
 
Title:
 

 
 

 
44

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO REQUEST FOR ADVANCE
 
JPMORGAN CHASE BANK, N.A.
COMMERCIAL BANKING
FUNDS TRANSFER REQUEST FORM


[See Attached]
 
 
 

 
45

--------------------------------------------------------------------------------

 

Chart 1 [chart1.jpg]
 
 

 
46

--------------------------------------------------------------------------------

 

SCHEDULE 5.2(d)
 
SUBSIDIARIES
 
Franklin Covey Client Sales, Inc.
Franklin Development Corporation
Franklin Covey Travel, Inc.
Franklin Covey Mexico, Inc.
Franklin Covey Proprietary Limited
Franklin Covey Middle East W.L.L.
Franklin Covey Canada, Ltd.
Franklin Covey Japan Co., Ltd.
Franklin Covey Europe, Ltd.
Franklin Covey de Mexico S. de R.L. de C.V.
 

 

 
47

--------------------------------------------------------------------------------

 

SCHEDULE 5.5
 
LITIGATION
 
1.  
Roberto Hernandez Villegas v. Franklin Covey Co., et al. Exp Num 1610/2008;
Federal District of Mexico.  Franklin Covey De Mexico, FranklinCovey, Leadership
Technologies and Mario Borguino were named in a complaint regarding a labor
dispute filed in October of 2008. FranklinCovey asserts that neither it nor its
affiliates is a responsible party as an employer of Roberto Hernandez because in
selling the business to Leadership Technologies the agreement states that all
were in agreement that Leadership Technologies bought the business as is and
took on any liabilities that might arise post execution which included employee
and labor matters.  FranklinCovey has encouraged Leadership Technologies to
settle.  The matter is still pending.

 
2.  
Ermina Sabic v. FranklinCovey Products, LLC. Case No. 2:10-cv-00343 in the
United States District Court, District of Utah, Central Division.  Sabic filed a
wrongful termination complaint on or about May 26, 2009, against FranklinCovey
citing FranklinCovey Printing’s conduct in terminating Ms. Sabic violated her
rights under the Family Medical Leave Act and promissory estoppel. FranklinCovey
asserts that FranklinCovey Printing’s actions did not violate the FMLA.
Discovery is ongoing. This matter is still pending.

 
3.  
Moore Wallace North America, Inc. dba TOPS v. Franklin Covey Co., Franklin Covey
Products, LLC and Franklin Covey Product Sales, Inc. Case No 10 CH 17234 in the
Circuit Court of Cook County, Illinois, County Department, Chancery
Division.  TOPS filed a Complaint against Franklin Covey Products, LLC
(“Products”) in Illinois for breach of contract.  It also named FranklinCovey,
and its now dissolved subsidiary Franklin Covey Product Sales, Inc., in the
Complaint and alleged that FranklinCovey should be liable for Products’ debts
under the doctrine of alter ego or fraudulent transfer.  FranklinCovey has
denied any liability for Products’ debts and believes it has good defenses to
TOPS’ claims.  The matter is still in discovery and no trial date has been set.

 



 
48

--------------------------------------------------------------------------------

 

SCHEDULE 5.6
 
EXISTING LIENS AND ENCUMBRANCES
 
Debtor
 
Secured Party
 
Collateral
 
Jurisdiction
 
Initial Filing Date
 
Initial Filing No.
 
Franklin Covey Co.
Zions First National Bank
Account #2918002 with Zions First National Bank
Utah
01/24/2007
312076200702
Franklin Covey Co.
De Lage Landen Financial Services, Inc.
Specific Equipment
Utah
12/18/2007
334402200793
Franklin Covey Co.
De Lage Landen Financial Services, Inc.
Specific Equipment
Utah
03/12/2008
339496200808
Franklin Covey Co.
Zions First National Bank
Membership interest in Franklin Covey Products
Utah
07/07/2008
347064200808


 
49

--------------------------------------------------------------------------------

 
